

 


 


 


 


 


 


 


 


 


 


 


UNIT PURCHASE AGREEMENT
 


AMONG


PRESTIGE BRANDS HOLDINGS, INC.
 
AND
 
DENTAL CONCEPTS, LLC,
 
RICHARD GACCIONE,
 
COMBINED CONSULTANTS DBPT GORDON WADE,
 
DOUGLAS A.P. HAMILTON, ISLANDIA L.P., GEORGE O’NEILL,
 
ABBY O’NEILL, MICHAEL PORTER, MARC COLE AND MICHAEL LESSER
 




DATED NOVEMBER 9, 2005







--------------------------------------------------------------------------------



 




1. DEFINITIONS
 
2. SALE AND TRANSFER OF SECURITIES; CLOSING
 
2.1 Securities
 
2.2 Purchase Price
 
2.3 Closing
 
2.4 Closing Deliveries
 
2.5 Allocation
 
2.6 Gross-Up
 
2.7 Estimates; Adjustments
 
2.8 Closing Balance Sheet
 
2.9 Sellers’ Agent
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
3.1 Organization and Good Standing
 
3.2 Authority; No Conflict
 
3.3 Capitalization
 
3.4 Financial Statements
 
3.5 Books and Records
 
3.6 Title to Properties; Encumbrances
 
3.7 Adequacy of Reserve for Returns
 
3.8 Condition and Sufficiency of Assets
 
3.9 Accounts Receivable and Payable
 
3.10 [Delete.]
 
3.11 Inventory
 
3.12 No Undisclosed Liabilities
 
3.13 Taxes
 
3.14 No Material Adverse Effect
 
3.15 Employee Benefits
 
3.16 Compliance With Legal Requirements; Governmental Authorizations
 
3.17 Legal Proceedings; Orders
 
3.18 Absence of Certain Changes and Events
 
3.19 Contracts; No Defaults
 
3.20 Insurance
 
3.21 Environmental Matters
 
 
 

--------------------------------------------------------------------------------

 
3.22 Employees
 
3.23 Labor Relations
 
3.24 Intellectual Property
 
3.25 Certain Payments
 
3.26 Relationships With Related Persons
 
3.27 Payout Arrangements
 
3.28 Brokers or Finders
 
4. REPRESENTATIONS AND WARRANTIES OF BUYER
 
4.1 Organization and Good Standing
 
4.2 Authority; No Conflict
 
4.3 Investment Intent
 
4.4 Certain Proceedings
 
4.5 Brokers or Finders
 
4.6 Breach by Sellers of the Company
 
5. INDEMNIFICATION; REMEDIES; ESCROWED FUNDS
 
5.1 Obligation to Indemnify 
 
5.2 Notice of Asserted Liability
 
5.3 Opportunity to Defend
 
5.4 Traditional Escrowed Funds
 
5.5 Regulatory Escrowed Funds
 
5.6 Damages Net of Insurance, Etc
 
5.7 Collateral Sources
 
5.8 Limitation of Remedies
 
6. ADDITIONAL AGREEMENTS
 
6.1 Continuation of Insurance
 
6.2 Access to Records
 
7. TAX COVENANTS
 


--------------------------------------------------------------------------------



7.1 SELLERS’ LIABILITY
 
7.2 Buyer’s Liability
 
7.3 Apportionment of Income Taxes
 
7.4 Preparation of Tax Returns
 
7.5 Other Covenants
 
7.6 Contests
 
7.7 Cooperation
 
7.8 Payroll Tax
 
7.9 Termination of Tax Sharing Agreements
 
8. GENERAL PROVISIONS
 
8.1 No Reliance on Other Information
 
8.2 Expenses
 
8.3 Survival
 
8.4 Public Announcements
 
8.5 Notices
 
8.6 Jurisdiction; Service of Process
 
8.7 Further Assurances
 
8.8 Waiver
 
8.9 Entire Agreement and Modification
 
8.10 Disclosure Letter
 
8.11 Assignments, Successors and Third-Party Rights
 
8.12 Severability
 
8.13 Section Headings, Construction
 
8.14 Time of Essence
 
8.15 Governing Law
 
8.16 Counterparts
 


 









--------------------------------------------------------------------------------



 




UNIT PURCHASE AGREEMENT
 
This Unit Purchase Agreement (this “Agreement”) is made as of November 9, 2005,
by and between Prestige Brands Holdings, Inc., a Delaware corporation (“Buyer”),
and each of Dental Concepts, LLC, a Delaware limited liability company (the
“Company”), Richard Gaccione, Combined Consultants DBPT Gordon Wade, Douglas
A.P. Hamilton, Islandia L.P., George O’Neill, Abby O’Neill, Michael Porter, Marc
Cole and Michael Lesser (collectively, “Sellers”).
 
RECITALS
 
Sellers are all of the members of the Company. Sellers desire to sell, and Buyer
desires to purchase, all of the issued and outstanding membership interests (the
“Securities”) of the Company from the Sellers for the consideration and on the
terms set forth in this Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
1.  DEFINITIONS
 
For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:
 
Accounts Payable - as defined in Section 3.9.
 
Accounts Receivable - as defined in Section 3.9.
 
Actual Cash - the amount of Cash of the Company as of November 8, 2005 reflected
on the Closing Balance Sheet, as finally agreed to by the parties or determined
by the Independent Auditor under Section 2.8.
 
Actual Indebtedness - the amount of Indebtedness of the Company as of November
8, 2005 reflected on the Closing Balance Sheet, as finally agreed to by the
parties or determined by the Independent Auditor under Section 2.8.
 
Actual Net Working Capital - the amount of Net Working Capital of the Company as
of November 8, 2005 as reflected on the Closing Balance Sheet, as finally agreed
to by the parties or determined by the Independent Auditor under Section 2.8.
 
Additional Gross-Up Amount - as defined in Section 2.7(e).
 
Additional Payments - as defined in Section 3.27.
 


--------------------------------------------------------------------------------



Affiliate - with respect to any Person, a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.
 
Alternate Procedure - as defined in Section 7.8.
 
Applicable Contract - any Contract to which the Company is a party.
 
Asserted Liability - as defined in Section 5.2.
 
Bank - Atlantic Bank of New York.
 
Basket - as defined in Section 5.1(a).
 
Benefit Plan - any plan, agreement, arrangement or commitment (whether provided
by insurance, self-insurance or otherwise) with respect to which the Company
has, had, or could reasonably be expected to have, any liability, that is an
employment, consulting or deferred compensation agreement; or an executive
compensation, incentive, bonus, employee pension, profit-sharing, savings,
retirement, stock option, stock purchase, or severance pay plan; or a life,
health, post-retirement benefit, disability or accident plan; or a holiday,
vacation, leave of absence, Christmas or other bonus practice; or expense
reimbursement, automobile or other transportation allowance; or other employee
benefit plan, agreement, arrangement or commitment, including, without
limitation, any “employee benefit plan,” as defined in section 3(3) of ERISA.
 
Breach - a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement, or any instrument delivered pursuant to this
Agreement, will be deemed to have occurred if there is any inaccuracy in or
breach of, or any failure to perform or comply with, in any respect, such
representation, warranty, covenant, obligation or other provision.
 
Buyer - as defined in the first paragraph of this Agreement.
 
Buyer Indemnified Parties - as defined in Section 5.1(a).
 
Cash - means all cash and cash related equivalents of the Company.
 
Claims Notice - as defined in Section 5.2.
 
Ceiling - as defined in Section 5.1(a).
 
Closing - as defined in Section 2.3.
 
Closing Balance Sheet - as defined in Section 2.8(a).
 
Closing Date - the date and time as of which the Closing actually takes place.
 


--------------------------------------------------------------------------------



Collateral Source - as defined in Section 5.6.
 
Company - as defined in the Recitals of this Agreement.
 
Competing Business - as defined in Section 3.26(b).
 
Consent - any approval, consent, ratification, waiver, or other authorization
from any Person other than a Governmental Body.
 
Contemplated Transactions - all of the transactions contemplated by this
Agreement, including:
 
(a)  the sale of the Securities by Sellers to Buyer;
 
(b)  the execution and delivery of the Transaction Documents; and
 
(c)  the performance by Buyer and Sellers of their respective covenants and
obligations under this Agreement.
 
Contract - any agreement, contract, obligation, promise, or undertaking (whether
written or oral) that is legally binding.
 
Damages - as defined in Section 5.1(a).
 
Designated Current Assets - the following current assets reflected on the
Company’s financial statements: “net accounts receivables,” “inventory,” and
“other current assets.”
 
Designated Current Liabilities - the following current liabilities reflected on
the Company’s financial statements: “accounts payable trade,” “accrued
expenses,” “notes payable premium financing,” and “other current liabilities.”
 
Disclosure Letter - the disclosure letter delivered by Sellers to Buyer
concurrently with the execution and delivery of this Agreement.
 
Employee Pension Benefit Plan - as defined in Section 3.15(a).
 
Employee Welfare Benefit Plan - as defined in Section 3.15(a).
 
Encumbrance - any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind.
 
Environment - soil, land surface or subsurface strata, surface waters (including
navigable waters, streams, ponds, drainage basins, and wetlands), groundwaters,
ambient air (including indoor air) and plant and animal life.
 


--------------------------------------------------------------------------------



Environmental, Health, And Safety Liabilities - any cost, damages, expense,
liability or legal obligation arising from or under Environmental Law or
Occupational Safety and Health Law and consisting of:
 
(a)  fines, penalties, judgments, awards, settlements, orders, legal or
administrative proceedings, notices, requests for information, damages, losses,
claims, demands and response, investigative, remedial, or inspection costs and
expenses arising under Environmental Law or Occupational Safety and Health Law;
 
(b)  responsibility under Environmental Law or Occupational Safety and Health
Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions required
by applicable Environmental Law or Occupational Safety and Health Law
(“Cleanup”), to the extent such Cleanup has been required or requested, or such
responsibility has been noticed, by any Governmental Body or third party, and
for any natural resource damages;
 
(c)  any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law; or
 
(d)  the presence of contamination on, under or above, or that has migrated onto
any property adjacent to, any property currently or formerly owned by Sellers or
the Company for which Cleanup is required.
 
The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq., as amended
(“CERCLA”).
 
Environmental Law - any applicable Legal Requirement that relates to (i)
pollution, contamination, Cleanup or protection of the Environment; (ii) the
manufacture, process, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials or (iii) any release, discharge,
disposal or threatened release of Hazardous Materials.
 
ERISA - the Employee Retirement Income Security Act of 1974 or any successor
law, and regulations issued pursuant to that Act or any successor law.
 
Estimated Cash - as defined in Section 2.7 and attached as Exhibit 1-1.
 
Estimated Indebtedness - as defined in Section 2.7 and attached as Exhibit 1-1.
 
Estimated Net Working Capital - as defined in Section 2.7 and attached as
Exhibit 1-1.
 
Facilities - any real property leaseholds, or other real property interests
currently or formerly owned or operated by the Company and any buildings, plants
or structures currently or formerly owned or operated by the Company.
 


--------------------------------------------------------------------------------



FDA - The U.S. Food and Drug Administration, or any successor agency within the
Department of Health and Human Services or independent thereof.
 
Financial Statements - as defined in Section 3.4.
 
Fixed Asset List - as defined in Section 3.6(b).
 
GAAP - generally accepted United States accounting principles applied on a basis
consistent with the Company’s past practices.
 
Governmental Authorization - any approval, consent, license, permit,
registration, waiver, or other authorization issued, granted, given, or
otherwise required by or under the authority of any Governmental Body or
pursuant to any Legal Requirement.
 
Governmental Body - any:
 
(e)  federal, state, local, municipal, foreign, or other government; or
 
(f)  governmental authority of any nature (including any governmental agency,
branch, department, or entity and any court or other tribunal).
 
Gross-Up Amount - as defined in Section 2.6.
 
Hazardous Activity - the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use of Hazardous Materials in, on, under
or from the Facilities.
 
Hazardous Materials - any hazardous or toxic waste or other substance that is
listed, defined, designated, or classified as, or otherwise determined to be,
hazardous, radioactive, or toxic or a pollutant or a contaminant under or
pursuant to any Environmental Law, which is regulated by any Environmental Law,
including any admixture or solution thereof, and specifically including
petroleum and all derivatives thereof or synthetic substitutes therefore and
asbestos or asbestos-containing materials.
 
Historical Statements - as defined in Section 3.4.
 
Income Tax - (i) federal, state, local or foreign income taxes or other taxes
measured by income, together with any interest, penalties or additions to tax
imposed with respect thereto and (ii) any obligations under any agreements or
arrangements with respect to any Income Taxes described in clause (i) above.
 
Income Tax Return - any return, declaration, report, claim for refund or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendment thereof.
 


--------------------------------------------------------------------------------



Indebtedness - all indebtedness for borrowed money of the Company and any
indebtedness for borrowed money guaranteed by the Company.
 
Indemnitee - as defined in Section 5.2.
 
Indemnitor - as defined in Section 5.2.
 
Independent Accountants - as defined in Section 3.4.
 
Independent Auditors - as defined in Section 2.8.
 
Insurance Source - as defined in Section 5.6.
 
Intellectual Property Assets - as defined in Section 3.24.
 
Interim Balance Sheet - as defined in Section 3.4.
 
Interim Balance Sheet Date - as defined in Section 3.7.
 
Interim Statements - as defined in Section 3.4.
 
IRC - the Internal Revenue Code of 1986, as amended, or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.
 
IRS - the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.
 
Knowledge - Sellers will be deemed to have “Knowledge” of a particular fact or
other matter if any of the Persons listed on Exhibit 1-2 is actually aware (as
opposed to any imputed knowledge) of such fact or other matter. Buyer will be
deemed to have “Knowledge” of a particular fact or matter if any of the Persons
listed on Exhibit 1-3 is actually aware (as opposed to any imputed knowledge) of
such fact or matter:
 
Legal Requirement - any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, rule, regulation, statute, or treaty.
 
LLC Agreement - the Amended and Restated Limited Liability Company Agreement of
Dental Concepts LLC, dated March 15, 2002, by and between the parties thereto.
 
Marks - as defined in Section 3.24(a).
 
Material Adverse Effect - any material adverse change in the business,
operations, properties, assets, or condition of the Company, taken as a whole,
other than (a) general economic conditions, (b) the announcement or consummation
of the Contemplated Transactions, (c) the commencement of a proceeding in
bankruptcy with respect to a Material Customer, (d)
 


--------------------------------------------------------------------------------



any failure by the Company to meet any internal or published projections,
forecasts, or revenue or earnings predictions for any period, (e) national or
international political or social conditions, (f) war, outbreak of hostilities
or terrorist attacks, (g) conditions affecting the financial, banking or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (h) changes in any laws, rules or
regulations of general application, and (i) any action taken by a party hereto
in accordance with this Agreement.
 
Material Applicable Contract - any Applicable Contract listed or required to be
listed on Schedule 3.19(a) of the Disclosure Letter, including any Applicable
Contract which would have been required to be listed on Schedule 3.19(a) of the
Disclosure Letter but for the fact that it is listed on another Schedule of the
Disclosure Letter.
 
Material Customer - the customers of Company listed on Schedule 3.19(a)(i) of
the Disclosure Letter.
 
Multiemployer Plan - as defined in Section 3.15(a).
 
Net Working Capital - means an amount equal to the Designated Current Assets
minus the Designated Current Liabilities.
 
Non-Trade Accounts Payable - as defined in Section 3.9(c).
 
Occupational Safety and Health Law - any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards.
 
Order - any injunction, judgment, order, or ruling entered, issued, made, or
rendered by any Governmental Body or by any arbitrator against the Company that
has a prospective effect.
 
Organizational Documents - (a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the certificate of formation and the operating
agreement or like agreement of a limited liability company, (c) the partnership
agreement and any statement of partnership of a general partnership; (d) the
limited partnership agreement and the certificate of limited partnership of a
limited partnership; (e) any charter or similar document adopted or filed in
connection with the creation, formation, or organization of a Person; and (f)
any amendment to any of the foregoing.
 
Patents - as defined in Section 3.24(a).
 
Pay Out Arrangements - the severance obligations set forth in Schedule 3.27 of
the Disclosure Letter.
 
Person - any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
 


--------------------------------------------------------------------------------



Post-Closing Tax Period(s) - any taxable periods beginning after the Closing
Date.
 
Pre-Closing Tax Period(s) - any taxable period ending on or before the Closing
Date.
 
Previous Owners - the Persons who owned the NightGuard™ device prior to its
purchase by the Company.
 
Predecessor - as defined in Section 7.8.
 
Product Liability Claim - any third party claim for property damages or personal
injury based on “strict liability” theory which arises out of or is based upon
any express or implied representation, warranty, agreement or guarantee made or
alleged to have been made or which is imposed or asserted to be imposed by
operation of law excluding any standard product warranty claims.
 
Proceeding - any action, arbitration, audit, hearing, litigation, or suit
(whether civil, criminal, administrative or investigative) commenced, brought,
conducted, or heard by or before any Governmental Body or arbitrator.
 
Products - the therapeutic and non-therapeutic oral care products marketed and
distributed by the Company and sold in retail outlets throughout the United
States of America and Canada in the ordinary course of business, consistent with
past practice.
 
Prohibited Transaction - as defined in Section 3.15(h).
 
Purchase Price - as defined in Section 2.2.
 
Regulatory Escrow Agreement - as defined in Section 2.4.
 
Regulatory Escrow Amount - as defined in Section 2.3.
 
Regulatory Escrowed Funds - as defined in Section 5.5.
 
Related Person - with respect to a particular individual:
 
(g)  each other member of such individual’s Family;
 
(h)  any Person that is directly or indirectly controlled by such individual or
one or more members of such individual’s Family;
 
(i)  any Person in which such individual or members of such individual’s Family
hold (individually or in the aggregate) a Material Interest; and
 
(j)  any Person with respect to which such individual or one or more members of
such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).
 


--------------------------------------------------------------------------------



With respect to a specified Person other than an individual:
 
(k)  any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;
 
(l)  any Person that holds a Material Interest in such specified Person;
 
(m)  each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity); and
 
(n)  any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).
 
For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual’s spouse or domestic partner, and (iii) any
other natural person who is a parent or child of the individual or the
individual’s spouse that shares the same residence, and (b) “Material Interest”
means direct or indirect beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of voting securities or other voting
interests representing at least 10% of the outstanding voting power of a Person
or equity securities or other equity interests representing at least 10% of the
outstanding equity securities or equity interests in a Person excluding any such
ownership arising indirectly through ownership of mutual funds and similar
investment vehicles.
 
Release - any spilling, leaking, emitting, discharging, depositing, escaping,
leaching, dumping, or other releasing into the Environment.
 
Representative - with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
 
Restricted Securities - as defined in Section 4.3.
 
Royalty Payments - the amounts owed to the Previous Owners for the right to
market and sell the NightGuard™ device pursuant to the Contingent Purchase Price
provision under section 3 of that certain Asset Purchase Agreement, dated
October 10, 1998, between Dental Concepts, Inc., Eugene Wagner, Peter Strauss
(collectively “Shareholders”) and Lesser & Roffe Associates, LLC.
 
Securities - as defined in the Recitals of this Agreement.
 
Securities Act - the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.
 
Securities Ownership Percentage - as defined in Section 2.9(c).
 
Sellers - as defined in the first paragraph of this Agreement.
 


--------------------------------------------------------------------------------



Sellers’ Agent - as defined in Section 2.8(a).
 
Sellers’ Agent Reserve Fund - as defined in Section 2.10(g).
 
Sellers’ Indemnified Parties - as defined in Section 5.1(b).
 
Sellers’ Parties - as defined in Section 3.13.
 
Sellers’ Straddle Period Allocation - as defined in Section 7.4(b).
 
Straddle Period(s) - all taxable periods or portions thereof beginning before
and ending after the Closing Date.
 
Subsidiary - with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries.
 
Successor Employer - as defined in Section 7.8.
 
Survival Period - as defined in Section 8.3.
 
Taxes - (a) any and all Income Taxes and all other taxes, including, without
limitation, income, gross receipts, excise, tariff, value-added, net worth,
duties, property, sales, withholding, social security, occupation, use, service,
license, payroll, franchise, transfer and recording taxes, fees and charges,
windfall profits, severance, customs, import, export, employment or similar
taxes, charges, fees, levies or other assessments imposed by the United States,
or any state, local or foreign government or subdivision or agency thereof,
(regardless of whether they are computed on a separate, consolidated, unitary,
combined or any other basis) together with all interest, penalties, deficiencies
and additions imposed with respect to such amounts, (b) any liability for the
payment of any amount described in section (a) of this definition as a result of
being a member of an affiliated, consolidated, combined or unitary group for any
period and (c) any obligations under any agreements or arrangements with any
other Person with respect to amounts described in sections (a) and (b) of this
definition (including any liability for such amounts of a predecessor entity).
 
Tax Return - any return (including any information return), report, declaration,
document, filing, statement, schedule, notice, form, or other document or
information (whether consolidated, combined or otherwise) filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.
 


--------------------------------------------------------------------------------





 
Third Party Source - as defined in Section 5.6.
 
Threat Of Release - a substantial likelihood of a Release that may require
action under Environmental Law in order to prevent or mitigate damage to the
Environment that may result from such Release.
 
Threatened - a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made or any
written notice has been given that such a claim, Proceeding, dispute, action, or
other matter is likely to be asserted, commenced, taken, or otherwise pursued in
the future.
 
Trade Secrets - as defined in Section 3.24(a).
 
Traditional Escrow Agreement - as defined in Section 2.4.
 
Traditional Escrow Amount - as defined in Section 2.3.
 
Traditional Escrowed Funds - as defined in Section 5.4.
 
Transaction Documents - the agreements, documents and instruments identified in
Section 2.4.
 
2.  SALE AND TRANSFER OF SECURITIES; CLOSING
 
2.1  Securities. Subject to the terms and conditions of this Agreement, at the
Closing, Sellers will sell and transfer the Securities to Buyer, and Buyer will
purchase the Securities from Sellers.
 
2.2  Purchase Price. Subject to adjustment as set forth in this Article 2, the
aggregate purchase price for the Securities shall be an amount equal to (i)
$30,188,000, minus (ii) Estimated Indebtedness (as defined below), plus (iii)
the Gross-Up Amount (as defined below), minus (iv) the amount of the Sellers’
Agent Reserve Fund. The result of the calculation in the preceding sentence
shall be increased by the amount, if any, by which the Estimated Cash exceeds
$200,000 or decreased by the amount, if any, by which $200,000 exceeds the
Estimated Cash (such purchase price, as so increased or decreased, the
“Estimated Purchase Price”).
 
2.3  Closing. The parties intend that the purchase and sale provided for in this
Agreement (the “Closing”) will take place simultaneously with the execution and
delivery of this Agreement at the offices of Dechert LLP, 30 Rockefeller Plaza,
New York, NY 10112, on the date hereof. Accordingly, except as otherwise
provided herein, all references herein to the Closing shall mean and include the
closing of the Contemplated Transactions on the date hereof. The Closing shall
be effective as of the open of business on the Closing Date.
 


--------------------------------------------------------------------------------





 
2.4  Closing Deliveries. At the Closing:
 
(a)  Sellers will deliver to Buyer instruments of transfer, duly signed by
Sellers, conveying the Securities to Buyer; and
 
(b)  Sellers will deliver to Buyer a consent from the landlord for a change of
control pursuant to the lease agreement between Mack-Cali Realty, L.P. and
Dental Concepts LLC dated December 6, 1999, as amended.
 
(c)  Buyer shall (i) deliver to Bank of New York, as escrow agent (the “Escrow
Agent”), $1,500,000 of the Estimated Purchase Price (the “Traditional Escrow
Amount”) pursuant to the Traditional Escrow Agreement, dated as of the date
hereof (the “Traditional Escrow Agreement”), between Buyer and the Sellers’
Agent, (ii) deliver to Escrow Agent $1,500,000 of the Estimated Purchase Price
(the “Regulatory Escrow Amount”) pursuant to the Regulatory Escrow Agreement,
dated as of the date hereof (the “Regulatory Escrow Agreement”), between Buyer
and the Sellers’ Agent, (iii) deliver $50,000 to the Seller’s Agent in respect
of the Sellers’ Agent Reserve Fund as contemplated by Section 2.10(g), and (iv)
pay the remaining portion of the Estimated Purchase Price to Sellers by wire
transfer of immediately available funds payable to a single account as
designated by the Sellers’ Agent. In addition, Buyer will deliver to the Bank an
amount equal to the Estimated Indebtedness (as defined below) as payment in full
of all amounts owed thereunder. Delivery of all the amounts referred to above
shall be in cash by wire transfer of immediately available funds to the single
account designated by the Sellers’ Agent (or, in the case of the Traditional
Escrow Amount or the Regulatory Escrow Amount, the escrow agent, and, in the
case of the payment for Estimated Indebtedness, to the account designated by the
Bank).
 
2.5  Allocation. Buyer and Sellers acknowledge that the purchase and sale of the
Securities hereunder shall be treated, in accordance with Rev. Rul. 99-6, as a
purchase of assets by Buyer and as a sale of partnership interests by Sellers
for federal income Tax purposes. Buyer and Sellers agree that the Estimated
Purchase Price shall be allocated for purposes of Buyer’s deemed purchase of
assets among the assets of the Company in accordance with an allocation which
the parties shall cooperate in good faith to prepare following the Closing. If
the parties cannot agree on the allocation with in ninety (90) days of the
Closing, any disputes will be submitted to the Independent Auditor, who shall
conclusively resolve such disputes in accordance with Section 1060 of the Code
within thirty (30) days thereof. Each of the parties hereto agrees to report the
transactions described herein consistently with such allocation for all Tax
purposes. Each of the parties shall utilize such allocations for all Tax
reporting purposes and shall defend any examination or audit relating thereto in
a manner consistent with such allocation. Each party shall update such
allocation to reflect any Post-Closing adjustments to the Estimated Purchase
Price.
 


--------------------------------------------------------------------------------





 
2.6  Gross-Up.  Buyer agrees that at the Closing, it will pay to Sellers
$100,000 (the "Gross-Up Amount") with the intent of causing the net proceeds
received by Sellers (including the Gross-Up Amount, after payment of all
applicable Taxes, assuming for these purposes that Sellers have no items of
income or deduction other than the Estimated Purchase Price, as adjusted
pursuant to this Article 2, but taking into account all recapture of “unrealized
receivables” as defined in Section 751 of the Code, and all similar items, as
actually incurred), to equal an amount that the Sellers would have received
after the payment of all applicable Taxes if such Taxes had only been payable at
capital gains rates.
 
2.7  Estimates; Adjustments.
 
(a)  The Company has estimated Net Working Capital (“Estimated Net Working
Capital”), Cash (“Estimated Cash”) and Indebtedness (“Estimated Indebtedness”)
as of November 8, 2005 and delivered to Buyer a statement attached as Exhibit
1-1.
 
(b)  If Actual Net Working Capital, as finally determined pursuant to
Section 2.8(b), is less than the Estimated Net Working Capital, then the
Estimated Purchase Price shall be reduced dollar-for-dollar by the amount of
such shortfall, and Sellers shall pay Buyer the amount of such reduction. If
Actual Net Working Capital, as finally determined pursuant to Section 2.8(b), is
greater than the Estimated Net Working Capital, then the Estimated Purchase
Price shall be increased dollar-for-dollar by the amount of such excess, and
Buyer shall pay Sellers the amount of such increase.
 
(c)  If Actual Cash, as finally determined pursuant to Section 2.8(b), is less
than Estimated Cash, then the Estimated Purchase Price shall be reduced
dollar-for-dollar by the amount of such shortfall, and Sellers shall pay Buyer
the amount of such reduction. If Actual Cash, as finally determined pursuant to
Section 2.8(b), is greater than Estimated Cash, then the Estimated Purchase
Price shall be increased dollar-for-dollar by the amount of such excess, and
Buyer shall pay Sellers the amount of such increase.
 
(d)  If Actual Indebtedness, as finally determined pursuant to Section 2.8(b),
is greater than the Estimated Indebtedness, then the Estimated Purchase Price
shall be reduced dollar-for-dollar by the amount of such shortfall, and Sellers
shall pay Buyer the amount of such reduction. If Actual Indebtedness, as finally
determined pursuant to Section 2.8(b), is less than the Estimated Indebtedness,
then the Estimated Purchase Price shall be increased dollar-for-dollar by the
amount of such excess, and Buyer shall pay Sellers the amount of such increase.
 
(e)  If, after finalization of the allocation of the Estimated Purchase Price
contemplated by Section 2.5 hereof, the Gross-Up Amount is not sufficient to
cause the net proceeds received by Sellers (including the Gross-Up Amount, after
payment of all applicable
 
(f)  Taxes, assuming for these purposes that Sellers have no items of income or
deduction other than the Estimated Purchase Price, as adjusted pursuant to this
Article 2, but taking into account all recapture of “unrealized receivables” as
defined in Section 751 of the Code, and all similar items, as actually
incurred), to equal an amount that the Sellers would have received after the
payment of all applicable Taxes if such Taxes had only been payable at capital
gains rates, then the Estimated Purchase Price shall be increased by such amount
(the “Additional Gross-Up Amount”) as is sufficient to cause the net proceeds
received by Sellers (including the Gross-Up Amount and such Additional Gross-Up
Amount, after payment of all applicable Taxes, assuming for these purposes that
Sellers have no items of income or deduction other than the Estimated Purchase
Price, as adjusted pursuant to this Article 2, but taking into account all
recapture of “unrealized receivables” as defined in Section 751 of the Code, and
all similar items, as actually incurred), to equal an amount that the Sellers
would have received after the payment of all applicable Taxes if such Taxes had
only been payable at capital gains rates, and Buyer shall pay Sellers the amount
of such increase.
 
(g)  Any payment required to be made under this Section 2.7 shall be made no
later than two (2) Business Days after the final determination of Actual Net
Working Capital, Actual Cash and Actual Indebtedness pursuant to Section 2.8;
provided, however, that if the purchase price allocation contemplated by Section
2.5 has not been finalized as of such time, the payment required by Section
2.7(e) shall be made at such time as such allocation is finalized.
 
2.8  Closing Balance Sheet.
 
(a)  No later than ninety (90) days after the Closing Date, Buyer shall (i)
prepare or cause to be prepared a balance sheet of the Company as of the close
of business on November 8, 2005 (the “Closing Balance Sheet”) as well as a
calculation, based on the Closing Balance Sheet, of Actual Net Working Capital,
Actual Indebtedness and Actual Cash, and (ii) deliver to Sellers’ Agent the
Closing Balance Sheet, as well as the calculation of Actual Net Working Capital,
Actual Indebtedness, Actual Cash and the adjustments, if any, required to be
made to the Estimated Purchase Price pursuant to Section 2.7 (the “Schedule of
Adjustments”). The Closing Balance Sheet shall be prepared in conformity with,
and using the same accounting principles and methodologies as the Historical
Statements.
 
(b)  Sellers’ Agent will have a period of thirty (30) days following the
delivery of the Closing Balance Sheet and the Schedule of Adjustments to notify
Buyer of any disagreements with the Closing Balance Sheet or the Schedule of
Adjustments, it being understood that Sellers’ Agent may object to the
calculations reflected therein, but only on the basis that such calculations
were not made in accordance with this Agreement. Any such notice shall be
accompanied by supporting documentation containing reasonable detail. Failure to
notify Buyer within such 30-day period shall be deemed acceptance of the Closing
Balance Sheet and the Schedule of Adjustments. In the event Sellers’ Agent
timely notify Buyer of any disagreement, Buyer and Sellers’ Agent will attempt
in good faith to resolve such disagreement.
 


--------------------------------------------------------------------------------



If within thirty (30) days after delivery to Buyer of the notification by
Sellers’ Agent of a disagreement, they are unable to resolve such disagreement,
either Buyer, on the one hand, or Sellers’ Agent, on the other hand, shall have
the right to submit the determination of such matter to an independent
accountant of national standing reasonably acceptable to Buyer and Sellers’
Agent (the “Independent Auditor”), whose decision shall be binding on the
parties. The Independent Accountant shall be acting as an arbitrator and not as
an auditor and shall decide only those issues as to which the parties are not in
agreement on the grounds that the Closing Date Balance Sheet and/or the Schedule
of Adjustment delivered by the Company pursuant to Section 2.8(a) was not
prepared conformity with principles used in the preparation of the Historical
Statements or contained computational errors. The cost of the Independent
Auditor shall be paid by the party whose aggregate estimate of the disputed
amount or amounts, as the case may be, differs most greatly from the
determination of the Independent Auditor. Notwithstanding anything herein to the
contrary, the dispute resolution mechanism contained in this Section 2.8 shall
be the exclusive mechanism for resolving disputes regarding all adjustments, if
any, pursuant to Section 2.8.
 
(c)  Buyer shall provide Sellers’ Agent and its accountants with reasonable
access to all books and records and working papers and to personnel of Buyer and
the Company to the extent necessary to enable Sellers’ Agent and its accountants
to review the preparation of the Closing Balance Sheet and the Schedule of
Adjustments, subject to Sellers’ Agent and its accountants executing standard
confidentiality agreements.
 
2.9  Sellers’ Agent.
 
(a)  By the execution and delivery of this Agreement, each Seller irrevocably
appoints and authorizes Hamilton Investment Partners, LLC, to act as such
Seller’s agent, representative and attorney-in-fact hereunder (in such capacity
and not in its personal capacity as a Seller, the “Sellers’ Agent”). Each Seller
irrevocably authorizes the Sellers’ Agent to take such action on behalf of such
Seller and to exercise all such powers as are expressly delegated to the
Sellers’ Agent hereunder, together with such other powers as are reasonably
incidental thereto, including the execution and delivery of the Traditional
Escrow Agreement and Regulatory Escrow Agreement, certificates, statements,
notices, approvals, extensions, waivers, undertakings and amendments to this
Agreement or the Traditional and Regulatory Escrow Agreements required or
permitted to be made, given or determined hereunder or in connection with the
transactions contemplated hereby, and including the right to contest and settle
any claims for indemnification, adjustments to purchase price or other claims
made hereunder and to resolve any other disputes arising under this Agreement or
the Traditional and Regulatory Escrow Agreements. The Sellers’ Agent shall have
the right and authority to engage and employ agents and representatives and to
incur expenses as the Sellers’ Agent reasonably deems necessary or prudent in
connection with the foregoing. The Sellers’ Agent shall have the sole and
exclusive right on behalf of any Seller to take any action, or receive any
notice of any claims for indemnification under Article 5 hereof and to settle
any claim or controversy arising with respect thereto; provided, however, the
Sellers’ Agent shall not settle any claim against a
 


--------------------------------------------------------------------------------



single Seller without the consent of such Seller. Any actions taken or omitted,
exercises of rights, power or authority, and any decision or determination made
by the Sellers’ Agent shall be absolutely and irrevocably binding on each Seller
as if such Seller had personally taken such action or omitted to take such
action, exercised such rights, power or authority or made such decision or
determination in such Seller’s individual capacity, and no Seller shall have the
right to object, dissent, protest or otherwise contest the same. Buyer’s rights
and remedies against the Sellers shall in no way be diminished because the right
or remedy was due to the acts or omissions of the Sellers’ Agent.
 
(b)  The appointment of the Sellers’ Agent as each Seller’s attorney-in-fact
revokes any power of attorney heretofore granted that authorized any other
person or persons to represent such Seller with regard to this Agreement or the
Traditional and Regulatory Escrow Agreements. The appointment of the Sellers’
Agent as attorney-in-fact pursuant hereto is coupled with an interest and is
irrevocable. The obligations of each Seller pursuant to this Agreement (i) will
not be terminated by operation of law, death, mental or physical incapacity,
liquidation, dissolution, bankruptcy, insolvency or similar event with respect
to such Seller or any proceeding in connection therewith, or in the case of a
trust, by the death of any trustee or trustees or the termination of such trust,
or any other event, and (ii) shall survive the delivery of an assignment by any
Seller of the whole or any fraction of its interest in any payment due to it
under this Agreement.
 
(c)  The Sellers’ Agent hereby accepts the foregoing appointment and agrees to
serve as Sellers’ Agent, subject to the provisions hereof, for the period of
time from and after the date hereof without compensation; provided that the
Sellers (on the basis of their respective number of Units owned (the “Securities
Ownership Percentage”)) shall reimburse the Sellers’ Agent for expenses incurred
by Sellers’ Agent in its capacity as such. Each of the Sellers hereby
acknowledges and agrees, that in appointing Sellers’ Agent as its representative
pursuant to the terms and provisions of this Section 2.9, and as specified
herein, the Sellers’ Agent shall not, in the absence of bad faith, willful
misconduct or gross negligence, have any liability to the Sellers whatsoever
with respect to its actions, decisions and determinations, and the Sellers’
Agent and the Buyer shall be entitled to assume that all actions, decisions and
determinations are fully authorized by each and every one of the Sellers. Each
Seller shall indemnify the Sellers’ Agent against all damages, liabilities,
claims, obligations, costs and expenses arising out of or in connection with any
claim relating to the acts or omissions of the Sellers’ Agent hereunder, other
than those that arise from the Sellers’ Agent’s bad faith, willful misconduct or
gross negligence.
 
(d)  The Sellers’ Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it by a
Seller hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The Sellers’ Agent may act in reliance upon any instrument or
signature of any Seller believed by it to be genuine and may assume that the
Seller or representative thereof purporting to give receipt or advice or make
any statement or execute any document in connection with the provisions hereof
has been duly authorized to do
 


--------------------------------------------------------------------------------



so. The Sellers’ Agent may conclusively presume that the undersigned
representative of any party hereto which is not a natural person has full power
and authority to instruct the Sellers’ Agent on behalf of that party unless
written notice to the contrary is delivered to the Sellers’ Agent.
 
(e)  The Sellers’ Agent may act pursuant to the advice of counsel with respect
to any matter relating to this Agreement and shall not be liable to the Sellers
for any action taken or omitted by it in good faith in accordance with such
advice.
 
(f)  The Buyer hereby agrees that the Sellers’ Agent shall not, in its capacity
as such, have any liability or obligation under this Agreement to the Buyer
whatsoever with respect to its actions, decisions or determinations, but rather
Buyer shall have redress directly against Sellers for any actions, decisions, or
determinations made by Sellers’ Agent; provided, however, nothing in this
Agreement shall be deemed to be a release of the Sellers’ Agent with respect to
any tortious act committed by the Sellers’ Agent against the Buyer; provided,
further, however, that nothing in this Agreement shall be deemed to limit or
restrict the Sellers’ Agent from exercising its rights or remedies under this
Agreement.
 
(g)  The Sellers authorize the Sellers’ Agent to receive and hold back from the
proceeds otherwise payable to the Sellers hereunder an amount equal to $50,000
(the “Sellers’ Agent Reserve Fund”). The Sellers’ Agent Reserve Fund may be used
by the Sellers’ Agent to pay transaction expenses, attorneys fees relating to
disputes or negotiations arising out of this Agreement, year-end K-1 preparation
accounting fees and other expenses relating to performance of its duties
hereunder, including expenses associated with preparation of taxes. If upon the
date two years after the date hereof, there remains any unused portion of the
Seller’ Agent Reserve Fund, Sellers’ Agent shall pay such remaining amount to
the Sellers in accordance with the ownership percentages set forth opposite each
Seller’s name on Schedule 3.1(a) attached hereto.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in this Agreement or in the Disclosure Letter, the Company
represents and warrants to Buyer as follows as of the effective time of the
Closing. The following representations and warranties are qualified by the
information set forth in this Agreement to the extent it is reasonably clear
from such information that it qualifies the particular representation and
warranty. Information in each Schedule of the Disclosure Letter qualifies the
representations and warranties to which such Schedule relates (or makes
cross-reference), as well as other representations and warranties in this
Agreement to the extent it is reasonably clear from such information that it
qualifies such other representations and warranties. Certain information
reflected in the Disclosure Letter may not be matters required by this Agreement
to be disclosed and such disclosure does not imply that such information is
material (or set any standard of materiality) or that such information is
responsive to the representations or warranties.
 
3.1  Organization and Good Standing.
 
(a)  Schedule 3.1(a) of the Disclosure Letter contains a complete and accurate
list for the Company of its jurisdiction of formation, other jurisdictions in
which it is authorized to do business, and the identity of each equity holder
and the number of securities held by each. The Company is a limited liability
company duly organized, validly existing, and in good standing under the laws of
its jurisdiction of organization, with requisite power and authority to conduct
its business as it is now being conducted, to own or use the properties and
assets that it purports to own or use, and to perform all its obligations under
Applicable Contracts. The Company is duly qualified to do business as a foreign
business entity and is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect.
 
(b)  Sellers have delivered, or have caused to be delivered, to Buyer copies of
the Organizational Documents of the Company, as currently in effect.
 
3.2  Authority; No Conflict.
 
(a)  This Agreement and the Contemplated Transactions have been duly authorized
by Sellers, including all necessary actions by the Company’s managers and each
of the members of the Company. Assuming the due execution and delivery of this
Agreement by Buyer, this Agreement constitutes the legal, valid, and binding
obligation of Sellers, enforceable against Sellers in accordance with its terms,
except to the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity and the
discretion of courts in granting equitable remedies. Upon the execution and
delivery by Sellers of the Transaction Documents to which Sellers are a party,
and assuming the due execution and delivery of such Transaction Documents by the
other parties thereto, such Transaction Documents will constitute the legal,
valid, and binding obligations of Sellers, enforceable against Sellers in
accordance with their respective terms, except to the extent enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity and the discretion of courts in granting
equitable remedies. Any Seller that is not an individual has the requisite
authority to execute and deliver this Agreement and the Transaction Documents to
which it will be a party and to perform its obligations under this Agreement and
the Transaction Documents to which it will be a party. Any Seller that is an
individual has the legal capacity to execute and deliver this Agreement and the
Transaction Documents to which it will be a party and to perform its obligations
under this Agreement and the Transaction Documents to which it will be a party.
 
(b)  Except as set forth in Schedule 3.2(b) of the Disclosure Letter, neither
the execution and delivery of this Agreement nor the consummation or performance
of any of the Contemplated Transactions will (with or without notice or lapse of
time):
 


--------------------------------------------------------------------------------





 
(i)  contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the Company or, to the Company’s Knowledge, any
resolution adopted by the Company’s members and managers; or
 
(ii)  contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by the Company.
 
(c)  Except as set forth in Schedule 3.2(c) of the Disclosure Letter, neither
the execution and delivery of this Agreement nor the consummation or performance
of the transaction described in clause (a) of the definition of Contemplated
Transactions will (with or without notice or lapse of time) contravene, conflict
with, or result in a violation of, any Legal Requirement or any Order to which
the Company or any Seller is a party, or to which any of the assets owned or
used by the Company is subject.
 
3.3  Capitalization.
 
(a)  Sellers are the record and beneficial owners and holders of all the issued
and outstanding limited liability company membership interests of the Company,
which constitute the Securities, free and clear of all Encumbrances other than
restrictions on disposition contained in any applicable federal or state
securities laws and other than any restriction or Encumbrances arising under the
Company’s LLC Agreement. No legend or other reference to any purported
Encumbrance appears upon any certificate representing equity securities of the
Company. All of the outstanding equity securities of the Company have been duly
authorized and validly issued. There are no Contracts relating to the issuance,
sale, or transfer of any equity securities or other securities of the Company.
None of the outstanding equity securities or other securities of the Company was
issued in violation of the Securities Act or any other Legal Requirement.
 
(b)  Other than as set forth in the LLC Agreement, the Company does not own, or
have any Contract to acquire, any equity securities or other securities of any
Person or any direct or indirect equity or ownership interest in any other
business.
 
3.4  Financial Statements. Sellers have delivered to Buyer: (a) audited balance
sheet of the Company as of December 31 in each of the years 2002 through 2004,
and the related audited statements of income, changes in members’ deficiency,
and cash flow for each of the fiscal years then ended, including in each case
the notes thereto (collectively, the “Historical Statements”), together with the
report thereon of Price Waterhouse Coopers LLP, independent certified public
accountants (the “Independent Accountants”), and (b) an unaudited balance sheet
of the Company as at June 30, 2005 (the “Interim Balance Sheet”) and
 


--------------------------------------------------------------------------------



the related unaudited statement of income (collectively with the Interim Balance
Sheet, the “Interim Statements”). The Historical Statements, together with the
notes thereto, and the Interim Statements (collectively, the “Financial
Statements”) fairly present, in all material respects, the financial condition
and the results of operations, changes in members’ deficiency, and cash flow of
the Company as at the respective dates of and for the periods referred to in
such Financial Statements, all in accordance with GAAP, subject, in the case of
the Interim Statements, to recurring quarter-end and year-end adjustments, the
absence of notes (that, if presented, would not differ materially in methodology
from that applied in developing those included in the balance sheets referred to
in clause (a) above); and, except as set forth in Schedule 3.4 of the Disclosure
Letter, the Historical Financial Statements reflect the consistent application
of such accounting principles throughout the periods involved.
 
3.5  Books and Records. The books of account of the Company, all of which have
been made available to Buyer, have been maintained in the ordinary course of
business. At the Closing, all of those books and records will be in the
possession of the Company.
 
3.6  Title to Properties; Encumbrances.
 
(a)  The Company does not own any real property. Schedule 3.6(a) of the
Disclosure Letter contains a complete and accurate list of all leaseholds or
other interests in real property owned by the Company.
 
(b)  At or prior to the Closing, Sellers shall provide to Buyer a complete and
accurate written list of the Company’s material Fixed Assets (the “Fixed Asset
List”). Except as set forth on Schedule 3.6(b) of the Disclosure Letter, the
Company owns (i) all of the Fixed Assets reflected on the Fixed Asset List other
than tangible property sold, disposed of or consumed since the date of the Fixed
Asset List, in the ordinary course of business, consistent with past practice,
and (ii) all of the Fixed Assets purchased or otherwise acquired by the Company
since the date of the Fixed Asset List (except for tangible property acquired
and sold, disposed of or consumed since the date of the Fixed Asset List in the
ordinary course of business, consistent with past practice), which subsequently
purchased or acquired Fixed Assets (other than inventory, supplies, disposables,
consumables and other properties and assets purchased or otherwise acquired in
the ordinary course of business) are listed in Schedule 3.6(b) of the Disclosure
Letter. All properties and assets reflected in the Fixed Asset List or in
Schedule 3.6(b) are free and clear of all Encumbrances other than, with respect
to all such properties and assets, (A) security interests shown on the Interim
Balance Sheet as securing specified liabilities or obligations, with respect to
which no default (or event that, with notice or lapse of time or both, would
constitute a default) exists, (B) security interests incurred in connection with
the purchase of property or assets after the date of the Interim Balance Sheet
(security interests being limited to the property or assets so acquired), with
respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists, (C) statutory liens for current taxes
or assessments not yet due or payable, (D) Encumbrances in
 


--------------------------------------------------------------------------------



favor of lessors of equipment, (E) mechanic’s liens or other Encumbrances
arising in the ordinary course of business which are immaterial to the value,
financial condition or operations of the Company, and (F) Encumbrances
identified on Schedule 3.6(b) of the Disclosure Letter.
 
3.7  Adequacy of Reserve for Returns. The reserve for returns of Products
distributed by the Company prior to the Closing Date on the Interim Balance
Sheet was materially adequate to account for the actual returns of such Products
which were returnable as of the date of the Interim Balance Sheet (the “Interim
Balance Sheet Date”) other than any abnormal returns attributable to the
occurrence of either of the following: (a) a customer ceasing to doing business
with the Company after the Interim Balance Sheet Date so long as the Company had
no Knowledge prior to the Interim Balance Sheet Date that such customer intended
to cease doing business with the Company after the Interim Balance Sheet Date,
or (b) the commencement of a proceeding in bankruptcy more than 45 days
following the Interim Balance Sheet Date with respect to a customer.
 
3.8  Condition and Sufficiency of Assets. Except as disclosed in Schedule 3.8,
the equipment of the Company is sufficient for the operation of the business of
the Company as it is currently conducted by the Company. The Company’s
distribution centers were operating in the ordinary course of business as of the
last date prior to the Closing Date that such distribution centers conducted
operations.
 
3.9  Accounts Receivable and Payable.
 
(a)  All accounts receivable of the Company that reflected on the Interim
Balance Sheet (collectively, the “Accounts Receivable”) represented valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business. Subject to the reserves shown on the Closing
Balance Sheet (which reserves will be calculated consistent with past practice),
each of the Accounts Receivable not heretofore collected or written off will be
collected, in cash or by credit during the Survival Period except for (i)
Accounts Receivable of a customer that following the Closing Date ceases doing
business with the Company, so long as the Company had no Knowledge prior to the
Closing Date that such customer intended to cease doing business with the
Company after the Closing Date, and (ii) Accounts Receivable payable by a
customer that is the subject of a bankruptcy proceeding commenced more than 90
days following the Closing Date. There will be no contest, claim, or right of
set-off, other than returns, shortages and other claims made in the ordinary
course of business, under any Applicable Contract with any obligor of an
Accounts Receivable relating to the amount or validity of such Accounts
Receivable, except to the extent of the reserves shown on the Closing Balance
Sheet or as disclosed in Schedule 3.9(a) of the Disclosure Letter. Schedule
3.9(a) of the Disclosure Letter contains a complete and accurate list, in all
material respects, of all accounts receivable of the Company as of September 30,
2005, which list sets forth the aging of such accounts receivable.
 
(b)  Schedule 3.9(b) of the Disclosure Letter sets forth a correct and complete
list of all outstanding trade accounts payable of the Company as of September
30, 2005, other
 


--------------------------------------------------------------------------------



than individual accounts payable of not more than $50,000 (“Trade Accounts
Payable”). Schedule 3.9(b) also identifies all trade payables of the Company the
payment of which is overdue (based on a due date consistent with the Company’s
past practice for that creditor) by more than 120 days as of September 30, 2005,
and all trade payables of the Company as to which, to the Company’s Knowledge,
the applicable trade creditor has taken collection action at any time since June
30, 2005.
 
(c)  Schedule 3.9(c) of the Disclosure Letter sets forth a correct and complete
list of all material outstanding non-trade accounts payable of the Company as of
September 30, 2005 (“Non-Trade Accounts Payable” and, together with Trade
Accounts Payable, “Accounts Payable”). Schedule 3.9(c) also identifies all
non-trade accounts payable of the Company the payment of which is overdue (based
on a due date consistent with the Company’s past practice for that creditor) by
more than 120 days as of September 30, 2005, and all non-trade payables of the
Company as to which, to the Company’s Knowledge, the applicable non-trade
creditor has taken collection action at any time since June 30, 2005.
 
3.10  [Delete.]
 
3.11  Inventory.
 
(a)  The value of the inventory consisting of the NightGuard™ device and the
Brushpick device reflected on the Closing Balance Sheet (determined in
accordance with the valuation methodologies described in Section 3.11(b)) will
not be more than $50,000 less than the amount of such inventory shown on the
Interim Balance Sheet.
 
(b)  All inventory of the Company reflected in the Interim Balance Sheet will
consist of a quality and quantity usable and salable or returnable in the
ordinary course of business, except for obsolete items and items of
below-standard quality, all of which will be written off or written down to net
realizable value in the Interim Balance Sheet. All such inventories not written
off which is not returnable will be priced at the lower of cost or net
realizable value on a first in, first out basis.
 
3.12  No Undisclosed Liabilities. Except as set forth on Schedule 3.12 of the
Disclosure Letter, the Company has no material liabilities or obligations of any
nature (whether known or unknown and whether absolute, accrued, contingent, or
otherwise) except for (a) liabilities or obligations (i) reflected or reserved
against in the Interim Balance Sheet, or (ii) of a type (and not materially
greater in amount) than those set forth in the notes to the Historical
Statements as at December 31, 2004, (b) liabilities under the executory portion
of Applicable Contracts, (c) liabilities disclosed, or not required to be
disclosed, in this Agreement or the Disclosure Letter, (d) liabilities resulting
from the consummation of the Contemplated Transactions, (e) liabilities which
are not required under GAAP to be reflected or reserved against in the Interim
Balance Sheet or Closing Balance Sheet which, in the aggregate, would not
 
3.13  have a Material Adverse Effect, and (f) liabilities incurred in the
ordinary course of business after the date of the Interim Balance Sheet.
 
3.14  Taxes. Except as described on Schedule 3.13 of the Disclosure Letter:
 
(a)  The Company has properly filed, in a timely manner, all Tax Returns
required by Legal Requirements to be filed by it, and such Tax Returns and
reports are true, complete and accurate in all material respects. The Company
has paid all Taxes shown to be due on all of their respective Tax Returns or
claimed to be due by any Governmental Body. The reserves and provisions for
Taxes on the Interim Balance Sheet are adequate for all open years of the
Company and for the Company’s current fiscal period. There are no outstanding
liens for unpaid Taxes of the Company other than liens for real property and
personal property Taxes not yet due and payable. All Taxes that the Company is
required to withhold, deduct and/or collect from any Person have been properly
withheld, deducted and collected and have been paid over to the appropriate Tax
authority or other Governmental Body.
 
(b)  The Company has no Knowledge of any proposed assessment of any additional
Taxes by any Governmental Body. The Company is not currently being audited by
any Governmental Body, and no such audit is pending or, to the Company’s
Knowledge, Threatened in writing.
 
(c)  There are no agreements, waivers, or other arrangements providing for the
extension of time with respect to the assessment or collection of any Tax
against the Company that are outstanding. Neither the Sellers nor the Company
(collectively, the "Sellers' Parties") has filed any Tax form with any
Governmental Body to intentionally make a Tax election whereby the Company is
not treated as either a disregarded tax entity or a partnership for federal or
state Income Tax purposes which (i) was in effect for any past year for which
the time for audit has not expired; (ii) is currently in effect; or (iii) will
be in effect at any future time. Neither of the Sellers’ Parties has given any
waiver or extension of any period of limitation governing the time of assessment
or collection of any Tax relating to the Company which is still currently in
effect.
 
(d)  There do not exist any past due unpaid federal, state or local Tax
deficiencies assessed against the Company. All Taxes owed by the Company which
are due and payable on or before the Closing Date pursuant to any Legal
Requirements have been fully paid except to the extent reflected or reserved
against in the Interim Balance Sheet. All of the 1999, 2000, 2001, 2002, 2003
and 2004 Tax Returns for the Company have been made available to the Buyer.
 
(e)  The Company is treated as a partnership for federal Income Tax purposes.
Neither the Sellers nor any of their Affiliates are considered to be “foreign
persons” as defined in IRC Section 1445. Schedule 3.13 sets forth the states in
which the Company filed Income Tax Returns for the taxable year ended December
31, 2004.
 


--------------------------------------------------------------------------------





 
(f)  The Company has not (i) applied for any Tax ruling, or (ii) entered into a
closing agreement as described in IRC Section 7121 or otherwise (or any
corresponding or similar provision of state, municipal, county, local, foreign
or other tax law) or any other agreement with any Tax authority that will have a
continuing effect on the Company with respect to taxable periods following the
Closing.
 
3.15  No Material Adverse Effect. Since the date of the Interim Balance Sheet,
except as set forth in Schedule 3.14 of the Disclosure Letter, there has not
been any Material Adverse Effect, and no event has occurred or circumstance
exists, other than the announcement or consummation of the Contemplated
Transactions, that would reasonably be expected to result in a Material Adverse
Effect.
 
3.16  Employee Benefits.
 
(a)  Schedule 13.15(a) of the Disclosure Letter sets forth a true and complete
list of all Benefit Plans.
 
(b)  The only Benefit Plans with respect to which the Company has any liability
other than the employment agreements listed on Schedule 3.15(a) are “employee
welfare benefit plans”, as defined in ERISA Section 3(1). All contributions to,
and premium payments in respect of, those Benefit Plans have been duly and
timely paid. Neither the Company nor Sellers know or have reason to know of any
uninsured benefit payable under any such welfare benefit plan disregarding the
effect of copays, deductibles and stated plan limits.
 
(c)  No Benefit Plan is, or at any point for which any relevant statute of
limitations remains open was, an “employee pension benefit plan”, as defined in
ERISA Section 3(2) including but not limited to a “multiemployer plan” within
the meaning of ERISA Section 3(37) (a “Multiemployer Plan”). The Company is not
subject to any withdrawal liability with respect to any Multiemployer Plan.
 
(d)  Sellers have provided to Buyer true and complete copies of: (i) all
currently effective plan texts and agreements relating to each Benefit Plan;
(ii) the most recent summary plan descriptions (whether or not required to be
furnished pursuant to ERISA), and the most recent annual report on Form 5500, if
any, (including all schedules thereto). There are no Benefit Plans which are
required to be written which are not written. There are no unwritten
modifications to any Benefit Plan that could reasonably be expected to be
enforced by a court of competent jurisdiction or enforced by any federal
regulatory agency or instrumentality.
 
(e)  Sellers, the Company and each of the Benefit Plans comply, in all material
respects with the applicable provisions of ERISA, the Code, other applicable law
and all binding regulatory guidance issued thereunder, each such Benefit Plan
has been administered, in all material respects, in accordance with its terms.
No fiduciary with respect to any Benefit Plan has
 


--------------------------------------------------------------------------------



acted or failed to act in any manner, nor has any prohibited transaction (as
such term is defined in IRC Section 4975 or ERISA Section 406) occurred which
may subject the Company or the Buyers to any liability under any applicable law.
 
(f)  There are no pending or to Sellers’ knowledge threatened claims, lawsuits
or arbitrations (other than routine claims for benefits) that have been asserted
or instituted against or with respect to any such Benefit Plan or the assets of
any such Benefit Plan.
 
(g)  The consummation of the transactions contemplated hereby will not (i)
entitle any current or former employee of the Company to severance pay,
unemployment compensation or any similar payment, or (ii) accelerate the time of
payment or vesting, or increase the amount of any compensation due to any such
employee or former employee.
 
(h)  No Benefit Plan provides medical or death benefits (whether or not insured)
with respect to current or former employees of the Company beyond their
retirement or other termination of service other than coverage, if any, mandated
by law. The Company and any entity with which is required to be aggregated for
purposes of ERISA have a total of 10 employees and therefore are not subject to
the “COBRA continuation requirements” set out in Code section 4980B.
 
3.17  Compliance With Legal Requirements; Governmental Authorizations.
 
(a)  Except as set forth in Schedule 3.16 of the Disclosure Letter:
 
(i)  the Company is, and at all times since January 1, 2005 has been, in
compliance with each material Legal Requirement that is or was applicable to it
or to the conduct or operation of its business or the ownership or use of any of
its assets, except where the failure so to comply would not have a Material
Adverse Effect;
 
(ii)  the Company has not received, at any time since January 1, 2005, any
written notice or other written communication or, to the Company’s Knowledge,
any oral notice or communication, from any Governmental Body regarding (A) any
actual, alleged or to the Company’s Knowledge Threatened violation of, or
failure to comply with, any material Legal Requirement, or (B) any actual,
alleged or to the Company’s Knowledge Threatened obligation on the part of the
Company to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature; and
 
(iii)  the Company has obtained and is in possession of all Governmental
Authorizations required for the operation of the Company’s business, except
where such failure would not have a Material Adverse Effect.
 
3.18  Legal Proceedings; Orders.
 
(a)  Except as set forth in Schedule 3.17(a) of the Disclosure Letter, there is
no pending Proceeding to which the Company is a party that would have a Material
Adverse Effect:
 
(i)  that relates to or affects the business of, or any of the assets owned or
used by, the Company; or
 
(ii)  that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.
 
To the Company’s Knowledge, except as set forth in Schedule 3.17(a) of the
Disclosure Letter, no such Proceeding has been Threatened. Sellers have made
available for inspection by Buyer, to the extent requested by Buyer, copies of
all pleadings, correspondence, and other documents, if any, in Sellers’
possession or control relating to each pending or Threatened Proceeding listed
in Schedule 3.17(a) of the Disclosure Letter.
 
(b)  Except as set forth in Schedule 3.17(b) of the Disclosure Letter:
 
(i)  Neither Sellers, the Company nor any of their respective Affiliates is a
party to any Order that affects the business of, or any of the assets owned or
used by, the Company; and
 
(ii)  To the Company’s Knowledge, no officer, director, or employee, of the
Company is subject to any Order that prohibits such officer, director, agent, or
employee from engaging in or continuing any conduct, activity, or practice
relating to the business of the Company.
 
(c)  Except as set forth in Schedule 3.17(c):
 
(i)  the Company is, and at all times since December 31, 2004 has been, in
material compliance with all of the terms and requirements of each Order to
which it is a party, or to which any of the assets owned or used by it, is or
has been subject; and
 
(ii)  the Company has not received, at any time since December 31, 2004, any
written notice or other written communication or, to the Knowledge of Sellers,
oral notice or communication from any Governmental Body or any other Person
regarding any actual, alleged or Threatened violation of, or failure to comply
with, any term or requirement of any Order to which the Company is a party, or
to which any of the assets owned or used by the Company, is subject. 
 
3.19  Absence of Certain Changes and Events. Except as set forth in Schedule
3.18 of the Disclosure Letter, since the date of the Interim Balance Sheet, the
Company has conducted its business only in the ordinary course of business,
consistent with past practice, and there has not been any Material Adverse
Effect. In addition, since such date, except as set forth in Schedule 3.18,
there has not been any:
 
(a)  change in the Company’s authorized or issued membership interests; grant of
any stock option or right to purchase Securities or capital stock of the
Company; issuance of any security convertible into such capital stock; grant of
any registration rights; purchase, redemption, retirement, or other acquisition
by the Company of any Securities or any such capital stock; or declaration or
payment of any dividend or other distribution or payment in respect of
Securities or capital stock;
 
(b)  amendment to the Organizational Documents of the Company;
 
(c)  payment or increase by the Company of any bonuses, salaries, or other
compensation to any member, manager, director, officer, or (except in the
ordinary course of business, consistent with past practice) employee or entry
into any written employment, severance, or similar Contract with any director,
officer, or employee;
 
(d)  adoption of, or increase in the payments to or benefits under, any Benefit
Plan for or with any Employees of the Company;
 
(e)  damage to or destruction or loss of any material asset or property of the
Company, whether or not covered by insurance, materially and adversely affecting
the properties, assets, business, financial condition, or prospects of the
Company, taken as a whole;
 
(f)  entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, sales representative, joint venture, bank credit, or
similar agreement, or (ii) any Contract involving a total remaining commitment
by or to the Company of at least $100,000;
 
(g)  sale, lease, or other disposition of any material asset or property of the
Company (other than sales of inventory, consumption of disposables and
collections of receivables in the ordinary course of business, consistent with
past practice) or mortgage, pledge, or imposition of any Encumbrance on any
material asset or property of the Company, including the sale, lease, or other
disposition of any material Intellectual Property Assets of the Company;
 
(h)  (h)cancellation or waiver of any claims or rights with a value to the
Company in excess of $100,000;
 
(i)  material change in the accounting methods used by the Company; or
 
(j)  agreement, whether oral or written, by the Company to do any of the
foregoing.
 


--------------------------------------------------------------------------------





 
3.20  Contracts; No Defaults.
 
(a)  Schedule 3.19(a) of the Disclosure Letter contains a complete and accurate
list, and Sellers have delivered to Buyer true and complete copies, of each
written:
 
(i)  Applicable Contract with each Material Customer;
 
(ii)  Applicable Contract that involves performance of services or delivery of
goods or materials to the Company of an amount or value in excess of $100,000
annually;
 
(iii)  Applicable Contract that was not entered into in the ordinary course of
business and that involves expenditures or receipts of the Company in excess of
$100,000 annually and which cannot be terminated on 60 days notice without
penalty;
 
(iv)  Applicable Contract with a wholesale distributor of the Products in the
United States or Canada who entered into such Applicable Contract with the
Company in such wholesaler’s capacity as a wholesale distributor of the Products
that;
 
(v)  lease, rental or occupancy agreement, license, installment and conditional
sale agreement, and other written Applicable Contract affecting the ownership
of, leasing of, title to, use of, or any leasehold or other interest in, any
real or personal property (except personal property leases and installment and
conditional sales agreements having a value per item or aggregate payments of
less than $50,000 annually);
 
(vi)  collective bargaining agreement and other written Applicable Contract to
or with any labor union or other employee representative of a group of
employees;
 
(vii)  joint venture, partnership, and other Applicable Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by the Company
with any other Person;
 
(viii)  Applicable Contract containing covenants that in any way purport to
restrict the business activity of the Company or limit the freedom of the
Company to engage in any line of business or to compete with any Person;
 
(ix)  Applicable Contract providing for payments in excess of $50,000 annually
to or by any Person based on sales, purchases, or profits, other than direct
payments for goods;
 


--------------------------------------------------------------------------------





 
(x)  power of attorney that is currently effective and outstanding;
 
(xi)  Applicable Contract for capital expenditures in excess of $50,000
annually, other than any Applicable Contracts with customers providing for the
installation of display fixtures;
 
(xii)  guaranty with respect to contractual performance of a third party
extended by the Company other than in the ordinary course of business; and
 
(xiii)  amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.
 
(b)  Except as set forth in Schedule 3.19(b) of the Disclosure Letter or as
contemplated by the Transaction Documents:
 
(i)  No Material Applicable Contract that relates to the business of, or any of
the assets owned or used by, the Company (A) provides Sellers (or any Related
Person of Sellers other than the Company) with any rights, or the ability to
acquire any rights, thereunder, or (B) subjects Sellers (or any Related Person
of Sellers) to any obligation or liability thereunder; and
 
(ii)  To the Company’s Knowledge, no officer, director, agent, Employee,
consultant, or contractor of the Company, is bound by any Contract that purports
to limit the ability of such officer, director, agent, employee, consultant, or
contractor to (A) engage in or continue any conduct, activity, or practice
relating to the business of the Company, or (B) assign to the Company or to any
other Person any rights to any invention, improvement, or discovery.
 
(c)  Except as set forth in Schedule 3.19(c) of the Disclosure Letter, since
January 1, 2005, the Company has not received from any Person, any written
notice or other written communication that any Material Customer has determined
to cease doing business with the Company or materially reduce the volume of
Products purchased from the Company.
 
(d)  Except as set forth in Schedule 3.19(d) of the Disclosure Letter, since
January 1, 2005 there have not been any written or electronic mail demands to
renegotiate any material amounts paid or payable to the Company under any
Material Applicable Contracts.
 
(e)  The Material Customers in the aggregate accounted for not less than 70% of
the Company’s net revenues in the Company’s last fiscal year.
 
3.21  Insurance.
 
(a)  Sellers have delivered to Buyer:
 
(i)  true and complete copies of all policies of insurance to which the Company
is a party or under which the Company, or any director of the Company, is
covered;
 
(ii)  true and complete copies of all pending applications for policies of
insurance; and
 
(iii)  any statement by the auditor of the Company’s financial statements with
regard to the adequacy of such entity’s coverage or of the reserves for claims.
 
(b)  Schedule 3.20(b) of the Disclosure Letter describes, as of June 30, 2005,
 
(i)  any self-insurance arrangement by or affecting the Company, including any
reserves established thereunder; and
 
(ii)  other than disclosed in the Material Applicable Contracts, any contract,
other than a policy of insurance, for the transfer or sharing of the risk by the
Company.
 
(c)  Schedule 3.20(c) of the Disclosure Letter sets forth, as of June 30, 2005,
by year, for the current policy year and each of the two preceding policy years,
(i) a summary of the loss experience under each policy, (ii) a statement
describing each open claim under an insurance policy for an amount in excess of
$100,000, and (iii) a statement describing the loss experience for all claims
that were self-insured, including the number and aggregate cost of such claims.
 
3.22  Environmental Matters. Except as set forth in Schedule 3.21 of the
Disclosure Letter and to the Company’s Knowledge:
 
(a)  The Company is in material compliance with, is not in material violation
of, any Environmental Law. Neither Sellers nor the Company received, since
January 1, 2004, any actual or Threatened order, notice, or other communication
from (i) any Governmental Body or third party, or (ii) the current or prior
owner or operator of any Facilities, of any actual or potential violation or
failure to comply with any Environmental Law, or of any actual or potential
Environmental Health and Safety Liabilities of the Company.
 
(b)  There are no pending or Threatened claims, Encumbrances, environmental land
use or other similar restrictions, resulting from any Environmental, Health, and
Safety Liabilities or arising under or pursuant to any Environmental Law, with
respect to or affecting any of the Facilities.
 
(c)  Neither Sellers nor the Company has received, since January 1, 2004, any
written citation, directive, inquiry, notice, Order, summons, warning, request
for information, or other communication that relates to any alleged, actual, or
potential violation or failure to comply with any Environmental Law, or of any
alleged, actual, or potential Environmental, Health, and Safety Liabilities with
respect to any of the Facilities or any other properties which the Company
owned, leased or operated, or with respect to any property or facility to which
Hazardous Materials generated, manufactured, refined, transferred, imported,
used, or processed by the Company, have been transported, treated, stored,
handled, transferred, disposed, recycled, or received.
 
(d)  The Company has no pending unresolved Environmental, Health, and Safety
Liabilities with respect to the Facilities or with respect to any other
properties which the Company has owned, leased or operated, which would in any
one instance have a Material Adverse Effect.
 
(e)  There are no Hazardous Materials present at levels greater than applicable
action, trigger, reporting or risk-based Cleanup levels under Environmental Laws
used in the operation of the Facilities by the Company on or released by the
Company to the Environment at the Facilities, including without limitation any
Hazardous Materials contained in barrels, above or underground storage tanks,
landfills, dumps, equipment (whether moveable or fixed) or other containers, and
deposited or located in land, water, sumps, or any other part of the Facilities.
Since January 1, 2004, the Company has not permitted or conducted, and the
Company has no Knowledge of, any Hazardous Activity conducted with respect to
the Facilities or any other properties owned, operated or leased by the Company
except in material compliance with all applicable Environmental Laws.
 
(f)  Since January 1, 2004, there has been no Release or Threat of Release, of
any Hazardous Materials caused by the Company at or from the Facilities or from
or by any other properties in which the Company has or had an interest whereby
the cost of Cleanup would have a Material Adverse Effect.
 
(g)  Sellers have delivered to or made available for review by Buyer copies and
results of any reports, studies, analyses, tests, or monitoring possessed or
initiated by Sellers or the Company pertaining to Hazardous Materials or
Hazardous Activities in, on, or under the Facilities, or concerning compliance
by the Company with Environmental Laws, or otherwise concerning the Company’s or
Sellers’ Environmental, Health and Safety Liabilities, in each case since
January 1, 2004.
 
(h)  No underground storage tanks owned, operated or used by the Company are
located or were formerly located on any of the Facilities of the Company or
Sellers except in material compliance with Environmental Laws.
 
(i)  No event has occurred and no condition exits with respect to the Company or
the Company’s operation of the Facilities which has resulted in, or is likely to
result in, any material liability, cost or expense to Sellers with respect to
the Company or any other Person who owns or operates the Facilities, under any
applicable Environmental Laws.
 
(j)  Section 3.21 sets forth the exclusive representation and warranties with
respect to Environmental matters, including with out limitation, Hazardous
Materials, Hazardous Activities, Environmental, Health and Safety Liabilities,
Environmental Laws and Occupational and Health and Safety Laws.
 
3.23  Employees. Schedule 3.22 of the Disclosure Letter sets forth a list of the
names of all employees of the Company currently employed (the “Employees”) and
indicates the current salary or wage rate of each Employee. Schedule 3.22 of the
Disclosure Letter sets forth a list of all Employees whose employment with the
Company terminated since the date ninety (90) days prior to the date of this
Agreement.
 
3.24  Labor Relations. Except as set forth on Schedule 3.23 of the Disclosure
Letter:
 
(a)  Since January 1, 2004, the Company has not been and is not now a party to
any collective bargaining or other labor Contract. There is not presently
pending or existing, and to the Company’s Knowledge there is not Threatened, (i)
any strike, slowdown, picketing, work stoppage, or employee grievance process,
(ii) any Proceeding against or affecting the Company relating to the alleged
violation of any Legal Requirement pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission,
or any comparable Governmental Body, organizational activity, or other labor or
employment dispute against or affecting the Company or its premises, or (iii)
any application for certification of a collective bargaining agent. To the
Company’s Knowledge no event has occurred or circumstance exists that reasonably
could be expected to provide the basis for any work stoppage or other labor
dispute. There is no lockout of any employees by the Company, and no such action
is currently contemplated by the Company. The Company is not liable for the
payment of any compensation, damages, taxes, fines, penalties, or other amounts,
however designated, for failure to comply with any of the foregoing Legal
Requirements, except where the failure so to comply would not have a Material
Adverse Effect.
 
(b)  There are no pending, or to the Company’s Knowledge, Threatened claims or
actions against the Company under any worker’s compensation policy or long-term
disability policy that would result in a material liability to the Company. The
Company has no direct or indirect liability with respect to any
misclassification of any person as an independent contractor rather than as an
employee, or with respect to any employee leased from another employer, except
as would not result in material liability to the Company.
 
3.25  Intellectual Property.
 
(a)  Intellectual Property Assets - The term “Intellectual Property Assets”
means:
 
(i)  all registered and unregistered trademarks, service marks, and applications
for registration thereof (collectively, “Marks”) listed on Schedule 3.24(a)(i)
of the Disclosure Letter;
 
(ii)  all patents and patent applications (collectively, “Patents”) listed on
Schedule 3.24(a)(ii) of the Disclosure Letter; and
 
(iii)  know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints; owned, used, or licensed by the Company either as licensee or
licensor, which are not part of the public knowledge or literature
(collectively, “Trade Secrets”).
 
(b)  Agreements. Schedule 3.24(b) of the Disclosure Letter contains a complete
and accurate list of all Applicable Contracts relating to Intellectual Property
Assets. There are no outstanding and, to the Company’s Knowledge, no Threatened
disputes or disagreements with respect to any such Applicable Contracts
identified or required to be identified in Schedule 3.24(b) of the Disclosure
Letter.
 
(c)  Intellectual Property Assets. Except for license agreements described or
not required to be described in Schedule 3.24(c) of the Disclosure Letter, the
Company is not obligated to pay any third party to use its Intellectual Property
Assets.
 
(d)  Patents and Marks. Schedule 3.24(d) sets forth a list of all United States
and foreign Patents, registered and material unregistered Marks, registered
copyrights and applications therefor owned by the Company (the “Patent and
Trademark Rights”). Except as set forth in Schedule 3.24(d), and except for
agreements set forth on Schedule 3.24(b), the Patent and Trademark Rights are
all the Patent and Trademark Rights that are material to the operation of the
business of the Company as currently being conducted. The Company is the owner
of all title and interest in and to each of the Patent and Trademark Rights,
free and clear of all Encumbrances. There are no material claims or proceedings
pending or, to the Company’s Knowledge, Threatened against the Company asserting
that its use of any of the Patent and Trademark Rights infringes the rights of
any other person. To the Company’s Knowledge, there are no third parties
infringing upon the Company’s Patent and Trademark Rights in any material
respect.
 
(e)  Trade Secrets. Except as set forth in Schedule 3.24(e) of the Disclosure
Letter:
 
(i)  The Company has taken commercially reasonable precautions to protect the
secrecy, confidentiality, and value of its Trade Secrets.
 
(ii)  To the Company’s Knowledge, the Company’s Trade Secrets have not been
divulged, or misappropriated either for the benefit of any Person (other than
one or more of the Company, Sellers or Sellers’ Affiliates) or to the detriment
of the Company. To the Company’s Knowledge, no Trade Secret of the Company is
subject to any adverse claim.
 
3.26  Certain Payments. Since January 1, 2004, to the Company’s Knowledge,
neither the Company, nor any director, officer, agent, or Employee of the
Company, or any other Person associated with or acting for or on behalf of the
Company, has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, or (iii) to obtain special concessions
or for special concessions already obtained, for or in respect of the Company,
in each such case in violation of any Legal Requirement, or (b) established or
maintained any fund or asset which should be recorded in the books and records
of the Company that has not been so recorded in the books and records of the
Company.
 
3.27  Relationships With Related Persons. Except as set forth in Schedule 3.26
of the Disclosure Letter:
 
(a)  Neither Sellers nor any Related Person of Sellers or of the Company has any
interest in any material property (whether real, personal, or mixed and whether
tangible or intangible), used in or pertaining to the Company’s business.
 
(b)  Neither Sellers nor any Related Person of Sellers or of the Company owns
(of record or as a beneficial owner) an equity interest or any other financial
or profit interest in, a Person that (i) has business dealings or a material
financial interest in any transaction with the Company (other than business
dealings or transactions conducted in the ordinary course of business with the
Company at substantially prevailing market prices and on substantially
prevailing market terms), or (ii) engages in competition with the Company with
respect to any line of the products or services of the Company (a “Competing
Business”) in any market presently served by the Company.
 
(c)  Neither Sellers nor any Related Person of Sellers or of the Company is a
party to any Contract with, or has any claim or right against, the Company.
 
3.28  Payout Arrangements. Sellers, concurrently with the Closing, have fully
paid all amounts due and owing on the Payout Arrangements and, subsequent to
such payments, there will be no outstanding obligation for any Payout
Arrangement. In addition, Sellers have paid or
 


--------------------------------------------------------------------------------



reserved such necessary amounts of money to satisfy in full all the following
additional payments: (a) a sale bonus of $300,000 to Kelly Kaplan pursuant her
employment letter dated September 13, 1999, (b) a sale fee of $750,000 (plus up
to an additional $250,000 contingent on Sellers’ receipt of all escrow amounts
under the Traditional Escrow Agreement and the Regulatory Escrow Agreement) to
Ray Duane pursuant his consulting agreement dated September 30, 1999 and (c) an
allocation of proceeds of $1,819,924 to Michael Lesser pursuant to the Amended
and Restated Limited Liability Company Agreement of Dental Concepts LLC dated as
of March 15, 2002 (“Additional Payments”). Buyer shall have no obligations or
liabilities with regards to such Additional Payments.
 
3.29  Supplier Letters. Certain correspondence with certain of the Company’s
suppliers is attached as Schedule 3.28 to the Disclosure Letter. The Company has
no Knowledge that any of the suppliers will fail to abide by the commitments
made in such correspondence.
 
3.30  Brokers or Finders. Except as set forth in Schedule 3.29 of the Disclosure
Letter, Sellers and their agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement.
 
4.  REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Sellers as follows:
 
4.1  Organization and Good Standing. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
 
4.2  Authority; No Conflict.
 
(a)  This Agreement and the Contemplated Transactions have been duly authorized
by Buyer, including all necessary actions of Buyer’s directors. Assuming the due
execution and delivery of this Agreement by Sellers, this Agreement constitutes
the legal, valid, and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity and the discretion of courts in granting equitable
remedies. Upon the execution and delivery by Buyer of the Transaction Documents
to which Buyer is a party, and assuming the due execution and delivery of such
Transaction Documents by the other parties thereto, such Transaction Documents
will constitute the legal, valid, and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms, except to the extent
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity and the discretion of
courts in granting equitable remedies. Buyer has the absolute and unrestricted
right, power, authority, and capacity to execute and deliver this Agreement and
the Transaction Documents to which it will be a party and to perform its
obligations under this Agreement and the Transaction Documents to which it will
be a party.
 


--------------------------------------------------------------------------------





 
(b)  Except as set forth in Schedule 4.2, neither the execution and delivery of
this Agreement by Buyer nor the consummation or performance of any of the
Contemplated Transactions by Buyer will give any Person the right to prevent,
delay, or otherwise interfere with any of the Contemplated Transactions pursuant
to:
 
(i)  any provision of Buyer’s Organizational Documents;
 
(ii)  any resolution adopted by the board of directors or the stockholders of
Buyer;
 
(iii)  any Legal Requirement or Order to which Buyer may be subject; or
 
(iv)  any Contract to which Buyer is a party or by which Buyer may be bound.
 
(c)  Except as set forth in Schedule 4.2, neither the execution and delivery of
this Agreement nor the consummation or performance of the transaction described
in clause (a) of the definition of Contemplated Transactions will, directly or
indirectly (with or without notice or lapse of time) contravene, conflict with,
or result in a violation of, any Legal Requirement or any Order to which Buyer
is a party, or to which any of the assets owned or used by Buyer is subject, and
Buyer is not required to obtain any Consent or Governmental Authorization from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.
 
4.3  Investment Intent. Buyer: (a) is acquiring the Securities for its own
account, for investment only, and not with a view to, or for sale in connection
with, any distribution in violation of the Securities Act or any rule or
regulation under the Securities Act, (b) is a sophisticated investor and has
sufficient knowledge and experience in financial and business matters to be able
to evaluate the merits and risks of its investment in the Securities, (c)
acknowledges that Sellers have made available to Buyer (i) the opportunity to
ask questions of (and to receive answers from) the officers and directors of the
Company, and (ii) the opportunity to acquire all information about the Company
as Buyer has determined is necessary to evaluate the merits and risks of its
investment in the Securities, (d) understands that the Securities (A) have not
been registered under the Securities Act or under any state securities laws; (B)
are being sold to Buyer in reliance on exemptions from the registration
requirements of the Securities Act and such state securities laws; (C) are
“restricted securities” within the meaning of Rule 144 under the Securities Act;
and (D) may not be sold, transferred or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or unless an exemption from registration is then available, and (e) is able
to bear the economic risk and lack of liquidity inherent in holding the
Securities.
 


--------------------------------------------------------------------------------





 
4.4  Certain Proceedings. There is no pending Proceeding that has been commenced
against Buyer and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions. To Buyer’s Knowledge, no such Proceeding has been Threatened.
 
4.5  Brokers or Finders. Buyer and its officers and agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement.
 
4.6  Breach by Sellers of the Company. Buyer has no knowledge of any breach or
inaccuracy in any representation, warranty or covenant of the Company or Sellers
in this Agreement, including as a result of any due diligence investigation
undertaken by the Buyer.
 
5.  INDEMNIFICATION; REMEDIES; ESCROWED FUNDS
 
5.1  Obligation to Indemnify.
 
(a)  Subject to the terms and conditions hereof, Sellers agree to indemnify,
defend and hold harmless Buyer and its directors, officers, employees,
Affiliates, stockholders and permitted assigns (the “Buyer’s Indemnified
Parties”) for, and will pay to Buyer Indemnified Parties the amount of, any
loss, liability, claim, damages, reasonable expenses (collectively, “Damages”)
resulting from or arising out of (i) any Breach of any representation or
warranty made by the Company in Article 3 of this Agreement; (ii) any Breach of
any covenant or agreement of any Seller contained in this Agreement; (iii) any
and all amounts of federal, state, and or local income taxes that may be
assessed against Buyer and/or the Company with respect to any Pre-Closing
Taxable Period(s) for which adequate provisions therefore have not been made
through the Closing Date, as reflected on the Company’s books of account and in
the Closing Balance Sheet and the amount(s) of any interest and/or penalties
that may be assessed with respect to said tax assessments; and (iv) to the
extent occurring prior to Closing, any violation of applicable Environmental
Laws and any licenses or permits related thereto by the Company or, the Release
or Threatened Release in, at, under, from, or on the Facilities of toxic or
hazardous substances during the ownership or occupancy thereof by the Company
which resulted in an Environmental Liability.
 
Notwithstanding the foregoing, (i) Sellers shall not have any liability under
Section 5.1(a)(i), (a)(ii) and 5.1(b) unless the aggregate of all Damages
relating thereto exceeds, on a cumulative basis, Two Hundred Fifty Thousand
Dollars ($250,000) (the “Basket”), and then only to the extent of such excess,
and (ii) Sellers’ aggregate liability under Section 5.1(a)(i) and (a)(ii) shall
in no event exceed Three Million Dollars ($3,000,000) (the “Ceiling”). Provided,
however, that a breach of warranties set forth in Sections 3.27 and the covenant
in Section 6.1 shall not be subject to the Basket or to the Ceiling but rather,
for purposes of clarification, Sellers shall be liable to Buyers for the first
dollar thereof and the
 


--------------------------------------------------------------------------------



Buyer shall not be limited to $3,000,000 of damages. Provided, further, however,
that any liability of the Sellers under Section 5.1(a)(i) shall be several in
nature only, so that each Seller’s proportionate share of such liability for
such Damages shall not exceed the amount determined by multiplying such
aggregate Damages indemnifiable under Section 5.1(a)(i) (in excess of the Basket
and up to a maximum of the Ceiling, less any amounts theretofore paid under
Section 5.1(a)(i) or (ii)) in respect of such claim by such Seller’s Securities
Ownership Percentage. In addition, no Seller shall have any liability under
Section 5.1(a)(ii) above except for the Seller who is in breach of the covenant
or covenants referred to in Section 5.1(a)(ii).
 
(b)  In addition to Sellers’ indemnification obligations under Section 5.1(a),
Sellers agree to indemnify, defend and hold harmless Buyer (and its directors,
officers, employees, Affiliates, stockholders and assigns) from and against all
Damages resulting from or arising out of Damages pertaining to any Product
Liability Claim, subject to the following: (i) Sellers shall only be liable with
respect to the products that were sold by the Company prior to the Closing, (ii)
Buyer shall maintain the Company’s current insurance coverage; (iii) Sellers
shall have no liability under this Section with respect to any third-party claim
that is first asserted more than eighteen (18) months following the Closing
Date; and (iv) Sellers’ aggregate liability with respect to product liability
shall in no event exceed $1,000,000 during any consecutive twelve (12) month
period.
 
(c)  Buyer agrees to indemnify, defend and hold harmless Sellers and their
respective directors, officers, managers, employees, Affiliates, stockholders
and assigns (collectively, “Sellers’ Indemnified Parties”) from and against all
Damages resulting from or arising out of (i) any Breach of any representation,
warranty, covenant or agreement of Buyer contained in this Agreement; and (ii)
obligations arising from the conduct of the business of the Company subsequent
to the Closing.; (iii) except to the extent subject to Seller’s indemnity
hereof, the violation of Environmental Laws, including permits or licenses
related thereto by the Company or the Release of Threatened of Release in, at,
under, from, or on the Facilities of toxic or hazardous substances during the
occupancy thereof by the Company on or after Closing. Notwithstanding the
foregoing, Buyer shall not have any liability under clause (i) of this Section
5.1(c) unless the aggregate of all Damages relating thereto exceeds, on a
cumulative basis, Two Hundred and Fifty Thousand Dollars ($250,000), and then
only to the extent of such excess.
 
(d)  The term “Damages” as used in this Section 5.1 is not limited to matters
asserted by third parties against Sellers or Buyer, but includes Damages
incurred or sustained by any of them in the absence of third party claims.
Payments by a party of amounts for which such party is indemnified hereunder
shall not be a condition precedent to recovery.
 
5.2  Notice of Asserted Liability. Promptly after Buyer or the Sellers’ Agent
becomes aware of any fact, condition or event that may give rise to Damages for
which indemnification may be sought under this Article 5, the party entitled to
indemnification (“Indemnitee”) shall give notice thereof in the manner provided
in this Section 5.2 of this Agreement (the “Claims Notice”) to the other party
(i.e. the Seller’s Agent, in the case of a claim under Section 5.1(a) hereof, of
the Buyer, in the case of a claim under Section 5.1(b) hereof) (the
“Indemnitor”). The Claims Notice shall include a description in reasonable
detail of any claim or the commencement (or threatened commencement) of any
action, proceeding or investigation (an “Asserted Liability”) against
Indemnitee, and shall indicate the amount (estimated, if necessary) of the
Damages that have been or may be suffered by Indemnitee. Failure of Indemnitee
to promptly give notice hereunder shall not affect rights to indemnification
hereunder, except to the extent that Indemnitor demonstrates actual damage
caused by such failure. Upon Indemnitor’s request, Indemnitee shall provide
Indemnitor with such reasonable documentation as Indemnitor shall request
pertaining to any claim(s) made by Indemnitee.
 
5.3  Opportunity to Defend. Indemnitor may elect to compromise or defend, at its
own expense and by its own counsel, any Asserted Liability (it being understood
that the Sellers’ Agent shall have the exclusive right to defend, compromise or
settle); provided, however, that Indemnitor may not compromise or settle any
Asserted Liability without the consent of Indemnitee, such consent not to be
unreasonably withheld, unless such compromise or settlement requires no more
than a monetary payment for which Indemnitee and any other indemnifiable parties
hereunder are fully indemnified or involves other matters not binding upon
Indemnitee or such other indemnifiable parties. If Indemnitor elects to
compromise or defend such Asserted Liability, it shall within 15 days (or
sooner, if the nature of the Asserted Liability so requires) notify Indemnitee
of its intent to do so and Indemnitee shall cooperate in the compromise of, or
defense against, such Asserted Liability. If Indemnitor elects not to compromise
or defend any Asserted Liability, fails to notify Indemnitee of its election as
herein provided or contests its obligation to indemnify, Indemnitee may pay,
compromise or defend such Asserted Liability without prejudice to any right it
may have hereunder. In any event, each of Buyer and Sellers may participate, at
its own expense, in the defense of any Asserted Liability in respect of which it
may have an indemnification obligation under Section 5.2. If either party
chooses to defend or participate in the defense of any Asserted Liability, it
shall have the right to receive from the other party any books, records or other
documents within such party’s control that are necessary or appropriate for such
defense.
 
5.4  Traditional Escrowed Funds. Pursuant to the terms of an escrow account in
the form attached hereto as Exhibit 5.4 (the “Traditional Escrow Agreement”), if
and to the extent the Sellers are obligated to indemnify Buyer pursuant to
Sections 5.1 or 5.2, Buyer may notify the Escrow Agent and the Sellers’ Agent of
Buyer’s claim for indemnification, including the amount thereof, as provided in
the Traditional Escrow Agreement. The provisions of the Traditional Escrow
Agreement shall then govern such claim and the disbursement of funds by the
Traditional Escrow Agreement. Any remaining Traditional Escrow Amounts shall be
distributed to the Sellers eighteen (18) months from the Closing Date.
 
5.5  Regulatory Escrowed Funds. Pursuant to the terms of an escrow account in
the form attached hereto as Exhibit 5.5 (the “Regulatory Escrow Agreement”), the
Regulatory Escrow Amount shall be held for 36 months following the Closing Date
unless one of the following events occurs; (a) publication of a §510(k)
application by the FDA that permits commercial over-the-counter distribution of
the NightGuard™ device and/or its generic equivalent; (b) a determination that
the NightGuard™ device and/or its generic equivalent is a consumer product and
not subject to FDA regulation; (c) categorization of the device by the FDA as
Category 1 Exempt (and thus not requiring any further sanctioning by the Agency)
or (d) any other notification by the FDA of the Sellers right to continue
marketing the product in its current distribution channels at which point the
Regulatory Escrowed Funds shall thereafter be distributed to Sellers.
Notwithstanding the foregoing, it is specifically agreed that if the NightGuard™
device continues to be in over-the-counter distribution 36 months after the
Closing Date, the Regulatory Escrow Amount shall be distributed to Sellers. In
the event the FDA takes action , prior to the date 36 months after the date
hereof, which results in the prohibition of the over the counter distribution of
the NightGuard™ device the Regulatory Escrow Fund shall be paid to Buyer. Each
of Buyer and Sellers’ Agent agrees to execute instructions to the escrow agent
under the Regulatory Escrow Agreement authorizing distribution of such
Regulatory Escrow Amounts in a manner consistent with this Section 5.5.
 
5.6  Damages Net of Insurance, Etc. The amount of any Damage for which
indemnification is provided under this Article 5 shall be net of (a) in the case
of Section 5.1(a), any reserves established in the Interim Balance Sheet or the
Closing Balance Sheet, (b) subject to Section 5.7, any amounts actually
recovered by the Indemnitee pursuant to any indemnification by or
indemnification agreement with any third party (a “Third Party Source”); (c) any
insurance proceeds actually recovered by the Indemnitee from a third party
insurer with respect to any policy (provided that in the event of a recovery
under any such policy, the amount of the recovery shall be offset by any
increase in premiums arising as a direct result of the filing or the payment of
such claim) under which the Company is insured immediately prior to the Closing
Date (an “Insurance Source”), (each such person named in clauses (a), (b), and
(c), a “Collateral Source”), and (d) an amount equal to the Tax benefit actually
realized by the Indemnitee (assuming for the purposes of this Section that the
person receiving such Tax benefits is subject to a 40% marginal income tax
rate), if any, attributable to such Loss. If the amount to be netted hereunder
from any payment required under Sections 5.1(a) or 5.1(b) is received after
payment by the Indemnitor of any amount otherwise required to be paid to an
Indemnitee pursuant to this Article 5, the Indemnitee shall repay to the
Indemnitor, promptly after such receipt, any amount that the Indemnitor would
not have had to pay pursuant to this Article 5 had such determination been made
at the time of such payment.
 
5.7  Collateral Sources. Indemnification under this Article 5 shall not be
available to any Buyer Indemnified Party unless such Buyer Indemnified Party
first uses all reasonable efforts to obtain recovery from any Insurance Source
for such claim before making any claim for
 


--------------------------------------------------------------------------------



indemnification pursuant to Section 5.1 hereof; provided, however, the parties
acknowledge and agree that during such time as any Buyer Indemnified Party is
pursuing recovery from an Insurance Source, the Buyer Indemnified Party may file
a Claims Notice (but will not pursue such claim until the Buyer Indemnified
Party has exhausted all reasonable efforts to obtain recovery from the Insurance
Source). Any Indemnitor may, in its sole discretion, require any Indemnitee (i)
to grant an assignment to the Indemnitor of the right of such Indemnitee to
assert a claim against any Third Party Source at the Indemnitor’s own expense or
(ii) if the right is not assignable, to permit the Indemnitor to pursue a claim
with respect to such right against the Third Party Source in the name of the
Indemnitee at the Indemnitor’s own expense. The Indemnitee shall promptly remit
to the Indemnitor any proceeds received by the Indemnitee from any such claim
against a Third Party Source which has been assigned to Indemnitor or which
Indemnitor is pursuing in the name of Indemnitee.
 
5.8  Limitation of Remedies. Notwithstanding anything in this Agreement, the
remedies set forth in this Article 5, the Traditional Escrow Agreement and the
Regulatory Escrow Agreement shall be the sole remedies to which any party hereto
is entitled for breach or noncompliance with the provisions of this Agreement,
or any other agreement, instrument or document delivered in connection with the
Contemplated Transactions; provided, however, that the foregoing shall not limit
the right of any party to obtain injunctive relief, specific performance or
similar equitable relief. In no event shall any party hereto be entitled to
recover, or be liable to any other party for special, indirect, consequential,
exemplary or punitive damages, except to the extent the Indemnitee has been held
liable to a third-party for such damages, in which case the Indemnitor’s
liability shall include the full amount of Indemnitee’s Damages in respect of
such third-party claim. The parties to this Agreement shall be obligated to use
commercially reasonable efforts to mitigate the amount of Damages otherwise
recoverable hereunder. Buyer shall not be entitled to indemnification in respect
of any matter which was the subject of the adjustments to the purchase price
contemplated by Sections 2.5, 2.7 and 2.8 of this Agreement.
 
6.  ADDITIONAL AGREEMENTS
 
6.1  Ray Duane Indemnification. Sellers shall indemnify Buyer for any and all
claims brought by Ray Duane with regards to any claims for compensation.
 
6.2  Continuation of Insurance. Buyer shall maintain insurance respecting its
assets and those of its subsidiaries (including after the Closing, the Company)
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses.
 
6.3  Access to Records. Buyer agrees that Sellers shall be entitled, for any
lawful purpose, including (a) preparing tax returns, and (b) preparing and
auditing financial statements, after Closing, upon reasonable notice and during
the regular business hours of the Company, to have reasonable access to and to
make copies of the financial and tax business records of the Company which
relate to periods prior to the Closing. Buyer shall cause the Company to retain
 


--------------------------------------------------------------------------------



such records for a period of five years following the Closing, after which time
Buyer may permit the Company to destroy or otherwise dispose of such business
records without Sellers’ consent. Notwithstanding the foregoing, if Buyer or the
Company notifies Sellers in writing that it desires to dispose of such business
records, Sellers shall have a period of sixty (60) days following its receipt of
such notice to obtain possession thereof. If and to the extent Sellers do not
elect to obtain such possession, Buyer or the Company shall be entitled to
dispose of such business records as described in such notice.
 
7.  TAX COVENANTS
 
7.1  Sellers’ Liability. Sellers will be solely responsible for all Income Taxes
imposed upon the Company with respect to Pre-Closing Periods, and, with respect
to Straddle Periods, Income Taxes imposed upon the Company which are allocable,
pursuant to Section 7.3, to the portion of such taxable year or period ending on
the Closing Date, except to the extent, in either case that such Taxes are
adequately reserved in the Closing Balance Sheet. Sellers shall receive the
benefit of all Tax losses incurred by the Company with respect to Pre-Closing
Periods and, with respect to Straddle Periods, the benefit of all Tax losses
incurred by the Company which are allocable, pursuant to Section 7.3, to the
portion of such taxable year or period ending on the Closing Date.
 
7.2  Buyer’s Liability. Buyer will be solely responsible for any and all Taxes
of, or payable by, the Company which the Sellers are not responsible for
pursuant to Section 7.1, including, in the case of Income Taxes with respect to
a Straddle Period, the portion of such taxable year or period commencing after
the Closing Date as determined pursuant to Section 7.3. Buyer shall receive the
benefit of all Tax losses incurred by the Company to which Sellers are not
entitled pursuant to Section 7.1, including, in the case of all Tax losses
incurred by the Company with respect to a Straddle Period, the portion of such
taxable year or period commencing after the Closing Date as determined pursuant
to Section 7.3. In addition, Buyer will be solely responsible for any and all
Taxes (other than Income Taxes described in Section 7.1 which shall remain the
responsibility of the Sellers) applicable to, imposed on or arising out of the
Contemplated Transactions.
 
7.3  Apportionment of Income Taxes. In order to apportion appropriately any
Income Taxes relating to any taxable year or period that includes a Straddle
Period, the parties will, to the extent permitted under applicable law, elect
with the relevant Tax authority or agency to treat for all purposes the Closing
Date as the last day of the taxable year or period of the Company. In the case
of any Straddle Period, the portion of any Income Taxes that is allocable to the
portion of the Straddle Period ending on the Closing Date will be deemed equal
to the amount which would be payable if the taxable year or period ended on the
Closing Date (except that, solely for purposes of determining the marginal tax
rate applicable to income during such period in a jurisdiction in which such tax
rate depends upon the level of income, annualized income shall be taken into
account, for an equitable sharing of such Income Taxes).
 
7.4  Preparation of Tax Returns.
 
(a)  Sellers will prepare and file (or cause to be prepared and filed) in a
timely manner the Income Tax Returns required to be filed by the Company (after
giving effect to any valid extensions of the due date for filing any such Income
Tax Returns) for any Pre-Closing Periods. Sellers will timely pay (or cause to
be timely paid) all Income Taxes shown as due and owing on all such Income Tax
Returns.
 
(b)  Buyer will prepare and file (or cause to be prepared and filed) in a timely
manner the Income Tax Returns of the Company for any Straddle Period; provided,
however, that Buyer shall submit such Income Tax Returns to Sellers’ Agent with
a proposed allocation of the Income Taxes in which Sellers are responsible
pursuant to Section 7.1 with respect to such Straddle Period (the “Sellers’
Straddle Period Allocation”), for review and approval, at least 45 days prior to
the filing date (after giving effect to any valid extensions). Buyer will be
responsible to pay (or cause to be paid) all Income Taxes shown as due and owing
by the Company on all such Income Tax Returns. Within 15 days after receipt of
the Income Tax Returns relating to a Straddle Period, Sellers’ Agent shall
deliver to Buyer written notice of any disagreement with respect to the Income
Tax Returns or the calculation of the Sellers’ Straddle Period Allocation. Buyer
and Sellers shall attempt to resolve any disputes with respect to such Income
Tax Returns or calculations; provided that if they are unable to do so within 15
days after delivery of notice of the disagreement, such disputed items shall be
submitted to the Independent Accountant for final determination, which
determination shall be binding upon Buyer and Sellers. Sellers shall pay to
Buyer on or before the date which is the later of three business days before the
due date of the final Income Tax Return for the Straddle Period (after giving
effect to any valid extensions), or five days after the final determination by
the Independent Accountant, the amount of the Income Tax liability for the
Straddle Period that Sellers are responsible for as determined in Section 7.1
and this Section 7.4(b). Except as otherwise provided in this Section 7.4, Buyer
will also prepare and file, or cause to be prepared and filed, any and all other
Tax Returns required to be filed by the Company. Buyer will be responsible to
pay (or cause to be paid) all Taxes shown as due and owing by the Company on all
such Tax Returns. All Tax Returns shall be prepared in a manner consistent with
the past practices of the Company and Sellers, unless otherwise required by
applicable law.
 
7.5  Other Covenants. Neither Buyer nor any Affiliate thereof shall amend,
refile or otherwise modify, or cause or permit the Company to amend, refile or
otherwise modify, any Tax election or Tax Return with respect to any Pre-Closing
Period or Straddle Period without the prior written consent of Sellers. Sellers
shall be entitled to all refunds, if any, attributable to Taxes for any
Pre-Closing Period or the portion of any Straddle Period ending on the Closing
Date or attributable to Income Taxes listed in Section 7.1, and Buyer shall
deliver such refunds to Sellers as promptly as possible upon receipt. Buyer
shall, if Sellers so request and at Sellers’ expense, cause the Company to file
for and use its reasonable best efforts to obtain and expedite any claim for
(and any receipt of) refund to which Sellers are entitled to under this Section
7.5.
 
7.6  Contests.
 
(a)  Notice. Following the Closing, Buyer will immediately notify Sellers in
writing of any proposed assessment or claim or the commencement of any audit or
administrative or judicial or other Proceeding involving Taxes which, if
determined adversely, could result in a liability to Sellers under this
Agreement or which could cause an adjustment in the Tax liability of Sellers or
their Affiliates. Following the Closing, Sellers will immediately notify Buyer
in writing of any proposed assessment or claim or the commencement of any audit
or administrative or judicial or other Proceeding involving Taxes which, if
determined adversely, could affect the determination of Taxes to which the
Company may be subject in or for Post-Closing Periods, but only to the extent
that Sellers are notified thereof. In each case, such notice shall contain
factual information to the extent known describing the asserted Tax liability in
reasonable detail and shall include copies of any notice or other document
received from any Tax authority in respect of any such asserted Tax liability.
 
(b)  Pre-Closing Period Contests. In the case of an audit or administrative or
judicial or other Proceeding with respect to Taxes that relates to any
Pre-Closing Period, Sellers will have the right at its own expense to control
the conduct of such audit or Proceeding including settling or compromising the
issue or matter. If Sellers elect to direct such audit or Proceeding, Sellers
shall, within thirty (30) days following receipt of notice from Buyer of any
such audit or Proceeding, notify Buyer of Sellers’ intent to do so, and Buyer
shall cooperate and shall cause the Company to fully cooperate, at Sellers’
expense, in each phase of the audit or Proceeding. If Sellers elect not to
direct such audit or Proceeding, Buyer or the Company, as applicable, may assume
control of such audit or Proceeding (at Buyer’s expense); provided, however, in
such case, Buyer shall provide Sellers with a timely and reasonably detailed
account of each phase of the audit or Proceeding, and neither Buyer nor the
Company may settle or compromise any asserted liability without the prior
written consent of Sellers. In any event, Sellers may participate, at their own
expense, in any audit or Proceeding related to any Pre-Closing Period, and Buyer
may participate, at its own expense, in any audit or Proceeding related to any
Taxes which could affect the determination of Taxes to which the Company may be
subject in or for any Post-Closing Period.
 
(c)  Straddle Period Contests. In the case of any audit or administrative or
judicial Proceeding that relates to any Tax for any Straddle Period, Sellers may
elect to direct and control, through counsel of its own choosing, any audit or
Proceeding. If Sellers elect to direct such audit or Proceeding, Sellers shall,
within thirty (30) days following receipt of notice from Buyer of any such audit
or Proceeding, notify Buyer of Sellers’ intent to do so, and Buyer shall
cooperate and shall cause the Company to fully cooperate, at Sellers’ expense,
in each phase of the audit or Proceeding. If Sellers elect not to direct such
audit or Proceeding, Buyer or the Company, as applicable, may assume control of
such audit or Proceeding (at Buyer’s expense); provided, however, in such case,
Buyer shall provide Sellers with a timely and reasonably detailed account of
each phase of the audit or Proceeding, and neither Buyer nor the Company may
settle or compromise any asserted liability without the prior written consent of
Sellers. In any event, Sellers may participate, at their own expense, in any
audit or Proceeding
 


--------------------------------------------------------------------------------



related to a Straddle Period. Except as provided otherwise in this Section 7.6,
Buyer will control, at its own expense, any and all audit, administrative and
judicial Proceedings related to the Taxes of the Company.
 
7.7  Cooperation. Sellers and Buyer shall provide each other, at no charge, with
such cooperation and information as either of them reasonably may request of the
other (and Buyer shall cause the Company to provide such cooperation and
information) in filing any Tax Return, amended Tax Return or claim for refund,
determining a liability for Taxes or a right to a refund of Taxes or
participating in or conducting any audit or other Proceeding with respect to
Taxes. Buyer and Sellers shall preserve and cause to be preserved all
information, returns, books, records and documents relating to any liabilities
for Taxes with respect to a taxable period until the later of the expiration of
all applicable statutes of limitation and extensions thereof, or the conclusion
of all litigation with respect to Taxes for such period.
 
7.8  Payroll Tax. Buyer and Sellers shall, to the extent that the Company is
disregarded for such purposes (with respect to employees of the Company) and to
the extent possible, treat Buyer as a “successor employer” and Sellers as a
“predecessor,” within the meaning of IRC Sections 3121(a)(1) and 3306(b)(1), for
purposes of Taxes imposed under the United States Federal Unemployment Tax Act
or the United States Federal Insurance Contributions Act. Buyer and Sellers
agree to take all reasonable actions so as to utilize the “Alternate Procedure”
described in Section 5 of Revenue Procedure 2004-53 if applicable for wage
reporting purposes. Each of Buyer and Sellers shall cooperate in good faith to
adopt similar procedures under applicable state, municipal, county, local,
foreign or other laws.
 
7.9  Termination of Tax Sharing Agreements. All Tax sharing agreements,
arrangements, policies and guidelines, whether formal or informal, express or
implied, oral or written, to which the Company or Sellers are a party and all
obligations of the Company thereunder shall be terminated with respect to the
Company and applicable to all Post-Closing Periods, and on the Closing Date the
Company shall have no further liability or obligations thereunder with respect
to all Post-Closing Periods.
 
8.  GENERAL PROVISIONS
 
8.1  No Reliance on Other Information. Except for the representations and
warranties contained in this Agreement, neither Sellers nor any Representative
or Affiliate or other Person acting for any of them makes any other
representation or warranty, express or implied, with respect to the Company, its
assets, liabilities, business, financial condition or prospects, the Securities,
any forecasts or projections provided to Buyer or the execution, delivery or
performance by Sellers of this Agreement or with respect to the Contemplated
Transactions, and Sellers hereby disclaim any such representation or warranty,
whether oral or written, whether by Sellers or any of their Representatives or
Affiliates or any other Person. Buyer acknowledges that none of the Sellers or
any other Person has made any representation or warranty, express or implied, as
to the accuracy or completeness of any information regarding the Company not
included in this Agreement or the Disclosure Letter, and neither Sellers nor any
other Person will have or be subject to any liability to Buyer or any other
Person resulting from the distribution to Buyer, or Buyer’s use of, any such
information (including, without limitation, any brochures, offering memoranda or
other publications distributed in connection with the sale of the Securities or
in any presentation by the management of the Company and any estimates of
anticipated performance of the Company).
 
8.2  Expenses. Except as otherwise expressly provided in this Agreement, each
party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, and accountants. Sellers will be responsible for the
$500 landlord fee to consent to an assignment of the lease agreement between
Mack-Cali Realty, L.P. and Dental Concepts LLC dated December 6, 1999, as
amended by First Amendment to Lease Commencement Date Agreement dated May 18,
2003, as amended by Second Amendment to Lease dated March 28th, 2003.
 
8.3  Survival. Except as otherwise expressly provided herein, all of the
representations, warranties, covenants and agreements of the parties hereto
shall survive the execution and delivery of this Agreement and the Closing Date,
and shall in no way be affected by any investigation of the subject matter
thereof made by or on behalf of any other party. The representations and
warranties contained in Sections 3.13 (Taxes) and 3.15 (Employee Benefits) shall
survive for the period of the applicable statute of limitations (with extensions
granted by, or with the consent of, Sellers) with respect to the matters
addressed in such sections; and all other representations and warranties shall
expire eighteen (18) months following the Closing Date (collectively, the
“Survival Period”). The termination of the representations and warranties
provided herein shall not affect the rights of a party in respect of any claim
made by such party in a writing received by the other party prior to the
expiration of the applicable survival period provided herein.
 
8.4  Public Announcements. Any press release with respect to this Agreement or
the Contemplated Transactions will be issued, if at all, at such time and in
such manner as Buyer determines.
 
8.5  Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received or
refused by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):
 
If to Sellers or Sellers’ Agent:
 
Hamilton Investment Partners
 
375 Park Ave., Ste. 3407
 
New York, New York 10152
 
Attention: Doug Hamilton, Managing Partner
 
Facsimile No.: 646-285-0347
 
If to Buyer:
 
Prestige Brands Holdings, Inc.
 
90 North Broadway
 
Irvington, New York 10533
 
Attention: Peter C. Mann
 
Facsimile No.: 914-524-6802
 
with a copy to:
 
Prestige Brands Holdings, Inc.
 
90 North Broadway
 
Irvington, New York 10533
 
Attention: Charles N. Jolly
 
Facsimile No.: 914-524-6812
 
8.6  Jurisdiction; Service of Process. Any action or Proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against any of the parties in the courts of the State of New
York, or, if it has or can acquire jurisdiction, in the United States District
Court for the Southern District of New York, and each of the parties consents to
the jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or Proceeding and waives any objection to venue laid therein.
Process in any action or Proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.
 
8.7  Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
 
8.8  Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred so in this Agreement.
 
8.9  Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter (including the
Letter of Intent between Buyer and Sellers dated September 14, 2005) and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.
 
8.10  Disclosure Letter. In the event of any inconsistency between the
statements in the body of this Agreement and those in the Disclosure Letter, the
statements in the Disclosure Letter will control.
 
8.11  Assignments, Successors and Third-Party Rights. Neither party may assign
any of its rights under this Agreement without the prior consent of the other
parties (in the case of Buyer, this agreement may not be assigned by Buyer
without the prior written consent of Sellers’ Agent), except that Buyer may
assign any of its rights under this Agreement to any Subsidiary of Buyer,
provided that Buyer shall remain liable for all of its obligations pursuant to
this Agreement notwithstanding any such assignment. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties.
Except as otherwise provided for in this Agreement, (a) nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the parties to this Agreement any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement, and
(b) this Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns. Anything to the contrary herein
 


--------------------------------------------------------------------------------



notwithstanding, Sellers hereby acknowledge and consent to any collateral
assignment of Buyer’s rights and interest under this Agreement and any
Transaction Documents to Buyer’s secured lenders.
 
8.12  Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
8.13  Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms. All references to the directors of the
Company or Sellers shall be deemed also to be references to the managers of the
Company or Sellers, as applicable.
 
8.14  Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 
8.15  Governing Law. This Agreement will be governed by the laws of the State of
Delaware without regard to conflicts of laws principles.
 
8.16  Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
 




--------------------------------------------------------------------------------



SIGNATURE PAGE TO UNIT PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 
 
 

 
BUYER
     
PRESTIGE BRANDS HOLDINGS, INC.
     
By:  /s/ Peter C. Mann   
 
Name:  Peter C. Mann
 
Title:  CEO




 
COMPANY
 
DENTAL CONCEPTS, LLC
     
By:  /s/ Michael Lesser 
 
Name:  Michael Lesser   
 
Title:  CEO




 
SELLERS
       /s/ Michael Lesser  
MICHAEL LESSER
       /s/ Richard Gaccione  
RICHARD GACCIONE
       /s/ Gordon Wade  
COMBINED CONSULTANTS DBPT
 
GORDON WADE
       /s/ Douglas A.P. Hamilton  
DOUGLAS A.P. HAMILTON




       /s/ George O'Neill  
GEORGE O’NEILL
       /s/ Abby O'Neill  
ABBY O’NEILL
       /s/ Michael Porter  
MICHAEL PORTER
       /s/ Marc Cole  
MARC COLE






 
ISLANDIA LP
     
By:  /s/ Islandia LP
 
 
 
 





 

--------------------------------------------------------------------------------


 
EXHIBITS AND SCHEDULES OMITTED
 
 